Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelID.1 Page 1of "CD
Det 212-7 | j |

_ PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IM STATE CUSTODY

 

Case:2:19-cy-
United States District Court Dist yy doe Sta (3602
, , Seorge Caram

 

 

MJ: Patti, Anthony P.
Filed: 12-06-2019 At 09:29 AM

Name (under which you were convicted):

 

 

 

 

CORNELIUS WARE
HC WARE V DAVIDS (BH)
Place of Confinement: Prisoner No.:
Ionia Correctional Facility, 1576 West Bluewater Highway; Ionia, Michigan 196489
48846
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)
CORNELIUS WARE y JOHN DAVIDS, Warden
The Attorney General of the State of Michigan

 

 

WRIT OF HABEAS CORPUS PETITION

1, (a) Name and location of court that entered the judgment of conviction you are challenging:

WAYNE COUNTY CIRCUIT COURT
1441 ST. ANTOINE
DETROIT, MICHIGAN 48226

 

(b) Criminal docket or case number (if you know): 14-0562 & 63-01

2. (a) Date of the judgment of conviction (if you know): August 13, 2014
(b) Date of sentencing: September 03, 2014
3. Length of sentence: 50 years for each conviction and 26 to 50 years for

possession of a firearm.

 

4, In this case, were you convicted on more than one count or of more than one crime? Ves () No

1

 
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.2 Page 2 of 87

5. Identify all crimes of which you were convicted and sentenced in this case:

MCL 750.204(2)(b), second-degree arson, MCL 750.73(1), two counts of assault with intent to
do great bodily harm less than murder, MCL 750.84(1)(a), aggravated stalking, MCL
750.41 1i(2)(a), and felon in possession of a firearm, MCL 750.224f.

6. (a) What was your plea? (Check one)
(1) Not guilty (3) ___Nolo contendere (no contest)
(2) ___ Guilty (4) ___ Insanity plea

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge,
what did you plead guilty to and what did you plead not guilty to? N/A
(c) If you went to trial, what kind of trial did you have? (Check one)
Jury
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
Yes
8. Did you appeal from the judgment of conviction?
Yes
9. If you did appeal, answer the following:
(a) Name of court: Michigan Court of Appeals
(b) Docket or case number (if you know): COA #323710 & 323711
(c) Result: Denied oral arguments and affirmed all three convictions and sentences
(d) Date of result (if you know March 22, 2016
(e) Citation to the case (if you know): People v. Ware, 2016 Mich. App. LEXIS 609

(f) Grounds raised: INEFFECTIVE ASSISTANCE OF COUNSEL & JUDICIAL FACT
FINDING AT SENTENCING

Defendant firstly (1) contends that his trial counsel should have investigated and presented
witnesses to support his alibi defense, (2) that his trial counsel should have sought to suppress
_ the evidence, and (3) that his trial counsel's failure to object to the admission of the Personal
Protection Order all were objectively unreasonable. Secondly, Defendant contends (1) that
the trial court improperly based his sentences on facts found by the judge rather than the jury
and (2) defendant asserts that his sentences for aggravated stalking and felon in possession
of a firearm are invalid because, even with consideration of his status as a habitual fourth
offender, they exceed the statutory maximums. The Court Appeals affirm the defendant's

2
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.3 Page 3 of 87

convictions but remand to the trial court to determine the need for resentencing as required by
People v Lockridge 498 Mich 358 (2015). .

(g) Did you seek further review by a higher state court? Yes (X) Ifyes,

answer the following:

(1) Name of court: Michigan Supreme Court

(2) Docket or case number (if you know): MSC #153735-6

(3) Result:
Denied on the grounds that they were not persuaded that the questions raised
should be reviewed by their court

(4) Date of result (if you know): September 27, 2016

(5) Citation to the case (if you know): People v. Ware, 2016 Mich. LEXIS 1992

(6) Grounds raised:

(1) contends that his trial counsel should have investigated and presented witnesses to support
his alibi defense, (2) that his trial counsel should have sought to suppress the evidence, and
(3) that his trial counsel's failure to object to the admission of the Personal Protection Order all
were objectively unreasonable pursuant to MCR 6.305(C)(7) holding these claim in abeyance
pending resolution of his sentencing issues on remand to the circuit court.

(h) Did you file a petition for certiorari in the United States Supreme Court? No. Ifyes, answer the

following:

(1) Docket or case number (if you know):

 

(2) Result:

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or
motions concerning this judgment of conviction in any state court? Yes

1. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: Michigan Court of Appeals

(2) Docket or case number (if you know): See Above COA #323710 & 323711

(3) Date of filing (if you know): D/K

(4) Nature of the proceeding: REMAND

(5) Grounds raised:
Did the trial court improperly based the petitioner's sentences on facts found
3
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.4 Page 4 of 87

by the judge rather than the jury and defendant asserts that his sentences
for aggravated stalking and felon in possession of a firearm are invalid
because, even with consideration of his status as a habitual fourth offender,
they exceed the statutory maximums.

(6) Did you receive a hearing where evidence was given on your motion?

Ves

If you did appeal, answer the following:

Name of court: Michigan Court of Appeals

Docket or case number (if you know): COA #337903 & 337904

Result: Denied oral arguments and affirmed all three convictions and sentences

Date of result (if you know June 21, 2018
Citation to the case (if you know): People v Ware 2018 Mich. App. LEXIS 2721
Grounds raised: JUDICIAL FACT FINDING AT SENTENCING

(1) Nature of the proceeding: Appeals as of right the trial court's order entered after a
Crosby remand hearing in the People v Ware 2018 Mich. App. LEXIS 2721.

(2) Grounds raised:

On remand, defendant filed a motion for resentencing, and the trial court held
a hearing. In addition to expressing their views about resentencing, the
parties discussed the parameters of a Crosby remand, including that the
sentencing guidelines were now only advisory. The trial court declined to

resentence defendant.

(3) Result:

The Court articulated that, what made the guidelines unconstitutional, in other
words, was the combination of the two mandates of judicial fact-finding and
adherence to the guidelines. This combination was no longer extant at
defendant's Crosby remand hearing. Although defendant's guidelines range
was still based in part on judicial fact-finding, the trial court recognized that,
under Lockridge, the guidelines range was only advisory. Therefore, the trial
court did not err when it evaluated defendant's sentence using a guidelines
range that was based on judicially found facts, given that the court was aware

that the guidelines were only advisory.

(b) Did you seek further review by a higher state court? Yes (X) If yes, answer the following:

Name of court: Michigan Supreme Court
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.5 Page 5 of 87

(4) Docket or case number (if you know): MSC: 158257-8
(5) Nature of the proceeding: Application for Leave to Appeal

(6) Grounds raised: MR. WARE'S SENTENCES ARE DISPROPORTIONATE TO HIM
AND THE OFFENSES AND ARE UNREASONABLE. HE IS ENTITLED TO
RESENTENCING

Result:

Denied gn the grounds that they were not persuaded that the questions raised

Date of result (if you know): September 27, 2016

(b) Citation to the case (if you know): People v. Ware, 2019 Mich. LEXIS 1567

For this petition, state every ground on which you claim that you are being held in violation of the
Constitution, laws, or treaties of the United States. Attach additional pages if you have more than four
grounds. State the facts supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail
to set forth all the grounds in this petition, you may be barred from presenting additional grounds at a

later date.

GROUND ONE

TRIAL COUNSEL DEPRIVED MR. WARE OF HIS RIGHT TO THE EFFECTIVE ASSISTANCE OF
- COUNSEL BY FAILING TO FILE A TIMELY ALIBI NOTICE OR CALL A WITNESS WHOSE
TESTIMONY WOULD HAVE SUPPORTED HIS ALIBI DEFENSE

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

In the instant case, at the time of the September 27 incident and arrest several people
_ were with Mr. Ware at a home in Highland Park. David Donnell Hughes specifically remembers
being with Mr. Ware on the evening of September 27, in the hours leading up to his arrest in

Mr. Hughes' presence. Id.

This alibi, however, was never presented to the trier of fact. Trial counsel was in no
position to make any strategic decision to forgo an alibi defense, as she never spoke with Mr.
Hughes prior to trial. See Appendix Offer of Proof and Affidavit. Although trial counsel

did speak with other witnesses, Mr. Hughes would have testified and had a specific recollection

 
- Docket or case number (if you know): Date of

- the court's decision:

 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.6 Page 6 of 87

of Mr. Ware's whereabouts on September 27.

Most importantly, trial counsel never filed a notice of alibi, which is a prerequisite
to raising an alibi defense pursuant to MCL 768.20(1). Mr. Hughes was listed on trial counsel's
witness list, see Witness List, attached, but without having filed an alibi notice or even having
spoken with Mr. Hughes, the decision not to call him was really no choice at all. Given these

circumstances, trial counsel's failure to present alibi witnesses constituted ineffective

assistance that denied Mr. Ware a fair trial.

The facts and laws in support of this issue are fully set forth in the petitioner's

memorandum of law which incorporated them by reference therein.

(b) If you did not exhaust your state remedies on Ground One, explain why: N/A
(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
No
(2) If your answer to Question (d)(1) is "Yes,"
state: Type of motion or petition:

Name and location of the court where the motion or petition was filed:

 

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? () Yes () No

(4) Did you appeal from the denial of your motion or petition? () Yes () No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? () Yes () No
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.7 Page 7 of 87

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:
(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground One: N/A

GROUND TWO

WARE'S RIGHTS UNDER THE FEDERAL AND STATE CONSTITUTION TO BE FREE FROM
UNREASONABLE SEARCH AND SEIZURE WERE VIOLATED WHEN THE POLICE DEPARTMENT
SEARCHED HIS CAR WITHOUT PROBABLE CAUSE UNDER THE PRETEXT OF AN INVENTORY
SEARCH. IF RELIEF IS NOT WARRANTED AS PLAIN ERROR, THEN COUNSEL WAS
CONSTITUTIONALLY INEFFECTIVE FOR FAILING TO OBJECT

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
(f) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

In the instant case, the police searched Mr. Ware's vehicle without a warrant, testifying

that they did so as part of an inventory search. The search, however, was not a valid inventory

search and as such violated Mr. Ware's rights against unreasonable searches and seizures

under both the Michigan and Federal constitutions. Warrantless searches are per se
unreasonable under the Fourth Amendment subject only to a few specifically established and
well delineated exceptions. When valid, an inventory search is a recognized exception to the

warrant requirement. The Supreme Court has made clear, however, that an inventory search

_ must not be a deception for a general rummaging in order to discover incriminating evidence.
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.8 Page 8 of 87

The facts and laws in support of this issue are fully set forth in the petitioner's

memorandum of law which incorporated them by reference therein.

(h) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? X Yes () No

(g) If you did not exhaust your state remedies on Ground One, explain why: N/A
|
(2) If you did not raise this issue in your direct appeal, explain why:

|

(i) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

(2) If your answer to Question (d)(1) is "Yes,"
state: Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know): Date of

 

the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

() Yes X No |

(3) Did you receive a hearing on your motion or petition? () Yes () No

(4) Did you appeal from the denial of your motion or petition? () Yes () No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? (.) Yes () No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.9 Page 9 of 87

used to exhaust your state remedies on Ground Two: N/A

GROUND THREE

TRIAL COUNSEL DEPRIVED MR. WARE OF HIS RIGHT TO THE EFFECTIVE ASSISTANCE OF
COUNSEL BY FAILING TO OBJECT TO THE ADIWSSION OF THE PERSONAL PROTECTION

~ ORDER THE COIOLAINANT HAD FILED AGAINST MR. WARE

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

In the instant case, testimony was admitted during trial that the complainant had a
personal protection order (PPO) against Mr. ware. The actual PPO was admitted as evidence.
Mr. Ware submits that the above evidence was improperly admitted and trial counsel was
ineffective for failing to object.

The prosecutor here introduced and admitted the PPO in order to bolster Ms. Johnson's
testimony. Ms. Johnson testified she obtained the PPO on September 10, 2013, three days
after the first reported firebombing. Initially, the prosecutor used the PPO to refresh Ms.
Johnson's memory about the sequence of events. However, the prosecutor admitted the PPO
as evidence without any objection and used it to demonstrate that Ms. Johnson was afraid of
Mr. Ware and to bolster her testimony. Mr. Ware was not served with the PPO until after he
was arrested on September 27, 2013.

Even if relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury.
MRE 403. Here, trial counsel rendered deficient performance when she failed to object to the

admission of the PPO, given the high risk of unfair prejudice to Mr. Ware upon its admission.

The facts and laws in support of this issue are fully set forth in the petitioner's

memorandum of law which incorporated them by reference therein.

(b) If you did not exhaust your state remedies on Ground One, explain why: N/A

(c) Direct Appeal of Ground One:
 

vy

(1) If you appealed from the judgment of conviction, did you raise this issue?

(2) If you did not raise this issue in your direct appeal, explain why:

(d) Post-Conviction Proceedings:

X Yes

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.10 Page 10 of 87

() No

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

()} Yes X No
(2) If your answer to Question (d)(1) is "Yes,"
state: Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know): Date of

 

the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

Yes
Yes
Yes

No
No

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground Three: N/A

10
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.11 Page 11 of 87

GROUND FOUR

MR. WARE'S SENTENCES ARE DISPROPORTIONATE TO HIM AND THE OFFENSES AND ARE
UNREASONABLE. HE IS ENTITLED TO RESENTENCING

(e) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

In the instant case, Mr. Ware's sentences were unreasonable. The trial court denied
resentencing because it was an outrageous case, there was a child present in the home who
was likely frightened and because of Mr. Ware's criminal record. However, Mr. Ware was
assessed a total of 80 Offense Variable points, and 135 Prior Record Variable points, which
adequately accounted for all of the trial court's concerns. The facts of the offense were
adequately accounted for in the guidelines, most notably. as it relates to the 20-points score
under OV 1, the 15-points score under OV 2, the 10-points score under OV 4, the 10-point
score under OV 9, and the 15-points score under OV 10. Similarly, Mr. Ware's prior record was
adequately accounted for in the scoring of PRV 1, PRV 2, PRV 5, and PRV 7.

In the instant petition the trial court determined that Mr. Ware's sentencing guidelines
range was 117 months to 320 months, based on a total of 135 PRV points and 80 OV points.
A 312-month minimum sentence (26 years) is disproportionate to Mr. Ware, given the mitigating
factors that were unaccounted for, which include his serious mental illness and physical
ailments, as well as the fact that because Mr. Ware is older, it is likely he will die in prison as a
result of the 26-year minimum sentences. Based on the Steanhouse and Milboum factors, the

sentences imposed against Mr. Ware were unreasonable.

The facts and laws in support of this issue are fully set forth in the petitioner's

memorandum of law which incorporated them by reference therein.

(f) If you did not exhaust your state remedies on Ground One, explain why: N/A
(g) Direct Appeal of Ground One:

(1) If you appealed from the judgment of conviction, did you raise this issue? X Yes () No

11
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.12 Page 12 of 87

(2) If you did not raise this issue in your direct appeal, explain why:

(h) Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
X No
(2) If your answer to Question (d)(1) is "Yes,"

state: Type of motion or petition:

Name and location of the court where the motion or petition was filed:

Docket or case number (if you know): Date of

 

the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition? () Yes () No
(4) Did you appeal from the denial of your motion or petition? () Yes () No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? () Yes () No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):
Date of the court's decision:

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedies on Ground Four: N/A

(b) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.)

that you have used to exhaust your state remedies on Ground Two: N/A

12. Please answer these additional questions about the petition you are filing:

12
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.13 Page 13 of 87

13.

14.

15.

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state
court having jurisdiction? Yes () No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for

not presenting them:

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? Ifso,

which ground or grounds have not been presented, and state your reasons for not presenting them:

N/A

Have you previously filed any type of petition, application, or motion in a federal court regarding the
conviction that you challenge in this petition? ( ) Yes No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the
issues raised, the date of the court's decision, and the result for each petition, application, or motion filed.

Attach a copy of any court opinion or order, if available.

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or

federal, for the judgment you are challenging? No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the

issues raised.

Give the name and address, if you know, of each attorney who represented you in the following stages
of the judgment you are challenging:

(a) At preliminary hearing: DON’T REMEMBER (D/R).

(b) At arraignment and plea: D/R

13
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.14 Page 14 of 87

16.

17.

(c) At trial: D/R
(d) At sentencing: D/R
(e) On appeal: State Appellate Defenders Office
(f) O Remand: State Appellate Defenders Office

(g) On appeal from any ruling against you in a post-conviction proceeding:

Do you have any future sentence to serve after you complete the sentence for the judgment that

you are challenging? No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

(b) Give the date the other sentence was imposed: N/A

(c) Give the length of the other sentence: N/A

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served

in the future? Yes

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must

explain why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your

petition.

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d)

provides in part that:
(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a
person in custody pursuant to the judgment ofa State court. The limitation period shall run from
the latest of -

14
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.15 Page 15 of 87

(A) the date on which the judgment became final by the conclusion of direct review or the
expiration of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in
violation of the Constitution or laws of the United States is removed, if the applicant was
prevented from filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme
Court, if the right has been newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have
been discovered through the exercise of due diligence.

(2) The time during which a properly filed application for State post-conviction or other collateral review
with respect to the pertinent judgment or claim is pending shall not be counted toward any period of

limitation under this subsection.

RELIEF SOUGHT

For the reasons stated in this petition it should be presumed that the Petitioner has presented all

claims raised in this petition in the state appellate courts, and therefore, he is entitled to review of his

habeas petition on the merits, in the alternative, to grant such other relief as this Federal District Court

deems just and fair under the circumstances outlined in this motion and supporting brief on the merits.

DECLARATION OF SERVICE

The petitioner certify under 28
USC 1746 that a copy of this
document was served to all
parties by U.S. Mail.

SUBMITTED BY:
Canmatiita (Lhasa

OY

CORNELIUS WARE #196489

DATED: N¢céemped A

15

, 2019
Case 4:19-cv-13602-SDD-APP ECF No. 1 filed 12/06/19 PagelD.16

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

CORNELIUS WARE
Petitioner U.S. DISTRICT #
vs U.S.D.J.
- JOHN DAVIDS, Warden U.S.M.J.
Respondent

/

ATTORNEY GENERAL DANA NESSEL
525 WEST OTTAWA STREET 7th FI.
PO BOX: 30212

LANSING, MICHIGAN

CORNELIUS WARE #196489

IONIA CORRECTIONAL FACILITY
1576 WEST BLUEWATER HIGHWAY
IONIA, MICHIGAN 48846

 

DECLARATION OF SERVICE

MEMORANDUM OF LAW IN SUPPORT OF
HABEAS CORPUS RELIEF

By: CORNELIUS WARE #196489
In Pro Se

Page 16 of 87
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.17 Page 17 of 87

TABLE OF CONTENTS
INDEX OF AUTHORITIES ...........ccccececceseeeeesseeseeeenressseseseeecsasecneeecireeestersnesensaseneessseeeeeaeeengeey iii
QUESTIONS PRESENTED...........cccccceseeeeteereerttees | ie dceeeeeaececcceeceneceeaeeseneeeseesesseeeaesaeeeneeeey viti
SUMMARY OF FACTS FOR GRANTING THIS PETITION..........:ccecesesseeseeseseeseteenenteeneeteeey 1
EXHAUSTION OF STATE REMEMDIES ........ cee eecctceeeerrecteee tre rereeerieesreentneneeeeneeennieey 3
FEDERAL STANDARD OF REVIEW...........-::0 vecuaseceuevavavavasevacssssssscseseceueseaeeevensieiseerseesentes 4
FEDERALIZATION .....0...ccccccecccccsscesecccsseeersneeeseetensecsseeeseeseeeesneeeesneeessssencessnraessgesseeesnaeeeeseesenees 6
ACTUAL INNOCENCE ANALYSIS............ cc ceeeecetesceeeeseeeeetneesetneeesnnieesersaesesseeeensneerteaeeeeesanesen 7

GROUNDS FOR GRANTING RELIEF
GROUND ONE

TRIAL COUNSEL DEPRIVED MR. WARE OF HIS RIGHT TO THE EFFECTIVE ASSISTANCE
OF COUNSEL BY FAILING TO FILE A TIMELY ALIBI NOTICE OR CALL AWITNESS WHOSE

TESTIMONY WOULD HAVE SUPPORTED HIS ALIBI DEFENSE ............cscseessseeeteeeetetees 8

ISSUE PRESERVATION .oo.......cccccccccccceeeceneeecteneeceneeeeneeeeeeetenerenaeeeneneeeseneeenenaeersneeenegeeaseeges 8

STANDARD OF REVIEW. ..........::ccccccccceseeeceneeercseeeneeeenene nee eente reer e sete n eee ree sete eee eon nE Scere EET 9

FACTUAL AND LEGAL SYNOPSIS. .............00::cccccessceceeee eter eter ene rrneeneenenertineeeenareceeee ee eees 9
GROUND TWO

WARE'S RIGHTS UNDER THE FEDERAL AND STATE CONSTITUTION TO BE FREE FROM
UNREASONABLE SEARCH AND SEIZURE WERE VIOLATED WHEN THE POLICE
DEPARTMENT SEARCHED HIS CAR WITHOUT PROBABLE CAUSE UNDER THE
PRETEXT OF AN INVENTORY SEARCH. IF RELIEF IS NOT WARRANTED AS PLAIN
ERROR, THEN COUNSEL WAS CONSTITUTIONALLY INEFFECTIVE FOR FAILING TO

OBJECT ..ccccccccccccsceccccccecceceeenecccseneecceeseeeeeeeee esse eceaeeeeeeeetGgeeeeeDUIAE EE OOEEESCEEESTELOUGEEOULESEOUESEOETS4 13
ISSUE PRESERVATION ..ooo.....cccccccccccceceeeeceereeteneeeeeneeeeene eee e tener een EEE SERED ESTERS EE EEETE ETE OE SEE EE CCU 13
STANDARD OF REVIEW. ...........0:ccccccceecceessesesseeeeeeneesneeeensneeeresereseseenennaeenngaeseeesees een eggenes 14
FACTUAL AND LEGAL SYNOPSIS................ccceccece cere e cere eree rere eneneeennnerneeennen eee ee nee enees 14
 

Case 4:19-cv-13602-SDD-APP ECF No. 1 filed 12/06/19 PagelD.18 Page 18 of 87

GROUND THREE

TRIAL COUNSEL DEPRIVED MR. WARE OF HIS RIGHT TO THE EFFECTIVE ASSISTANCE
OF COUNSEL BY FAILING TO OBJECT TO THE ADIWSSION OF THE PERSONAL

PROTECTION ORDER THE COIOLAINANT HAD FILED AGAINST MR. WARE........:.000 19
ISSUE PRESERVATION. .......ccccsssssssssssscssssssssssescsseccccecceceeeceeesennnnsnnnnnmnumiuesssesieeseeesesessesnsssn 19
STANDARD OF REVIEW...o.....ccssssssssssssssssccccccsssssssssssunnnssseeeceeeenssnnnmeneesseeeesssssnnnnunnereseseesee 19
FACTUAL AND LEGAL SYNOPSIS.........cccccccccssssssssssssssssstssieseeeeecenssnnnnestestiestesssssssesnneseeste 19
GROUND FOUR
MR. WARE'S SENTENCES ARE DISPROPORTIONATE TO HIM AND THE OFFENSES AND
ARE UNREASONABLE. HE IS ENTITLED TO RESENTENCING .........ccssssssssseeeeeeesssssssste 22
INTRODUCTION ..0....scsssssssssssssssscessssscssssssessesececonssssssnssssnnnsseseceeesnnennnienseeeeeessssssnenunnneessesessn 22
ISSUE PRESERVATION ..0........cssssssssssssesesscccccsssssssssssnsenisteseseeeersnsnnineneseessssssnnmmmmensneeeeesssn 22
STANDARD OF REVIEW. ........cssccsssssssssessesccccecosssssssnsesssnesieseeeeesssssnnmnetsseeseeesssnnnmennnneeseeest 22
“FACTUAL AND LEGAL SYNOPSIS. .........sssssssssssssssssssescccssesnneneeeeeeeesssssnesnneeseeeseereeesssinen 23
RELEF SOUGHT .......csccsssssssssssesssssssccssssusesesecceccesssssnsnnsnsnnenieeseecessssnentiiteceecesssnnnnenenmeececesst 28
DECLARATION OF SERVICE .........:cssssscsssssssscscssssssssssnssnnseeseeeeeessnssnuitiiseseeseeessnusunnsaeseeeesen 28
i
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.19 Page 19 of 87

INDEX OF AUTHORITIES

SUPREME COURT CASES
-Bousley v United States 523 US 614; 118 SC 1604 (1998)... ieee teteteneeteettee teens 8
Calderon v Thompson 523 US 538; 118 SC 1489 (1998).........eeseseee ee eeseee eee rteeteertecteeeteey 8
Coleman v Thompson 501 US 722; 111 SC 2546 (1991)... eeecseteseseeetsteeneeteneetectetteerenens 8
Florida v Wells 495 US 1; 110 SC 1632 (1990) 0.0... ccc ceeceessesteeeettteeeseereeteteereseeeeeneeteneey 14
Harrington v Richter 562 US 86; 131 SC 770 (2011)... eeeccececece cess eeserseeseseeseeenneseeetnerententeey 5
Herrera v Collins 506 US 390; 113 SC 853 (1993)... eeecee ete ere tte enters eteateesteseneeseseens 7
Illinois v Lafayette 462 US 640; 462 SC 640 (1983) ........ eee sete eeeetettetetieteene tees rete teres 14
| Jackson v Virginia 443 US 307; 99 SC 2781 (1979)... ices tte et ete tenet terete eter see ties 6
Katz v United States 389 US 347; 88 SC 507 (1967) .......ccccceeceete teeter rssettereseeeenseernaeenaes 14
Keeney v Tamayo-Reyes 504 US 1; 112 SC 1715 (1992)... cesses recreate 7
Kimmelman v Morrisson 477 US 365, 383; 106 SC 2574 (1986) ........:ccceeeeereeeetees 10, 18, 20
Kuhlmann v Wilson 477 US 436; 106 SC 2616 (1986) .......0..c cece cere etter eet tenne eee raneeeeeeeenes 7
~ Lindh v Murphy 521 US 320, 333; 117 SC 2059 (1997) ....... essere teeter te tteeeeeetsreseees 5
Lockyer v Andrade 538 US 63; 123 SC 1166 (2003) cccecccssssesseeeeeees bevcaeeseeceeeresieenesnreteeneeeenes 5
Lutwak v United States 344 US 604; 73 SC 481 (1953) 00... cies tsetse teers ettettetneetneerettaes 6
McCleskey v Zant 499 US 467; 111 SC 1454 (1991)... sss estes ts teseeseetenenerctts 7
- Miller-El v Cockrell 537 US 322; 123 SC 1029 (2003) ........c cece esses teeter eteertetieetit neste 5
Murray v Carrier 477 US 478; 106 SC 2639 (1986)..........scscsseceeeeetseeesesreessesteneasesentnenenstes 7
Nix v Whiteside 477 US 478; 106 SC 2639 (1986) .........cccccseeee rte tterteteeetneeesseeeeettereneeens 12
Renico v Lett 559 US 766; 130 SC 1855 (2010)... ccc ccceeeeteete reste teeters eneeteeseeteeetirteeesecns 5
Rita v United States 551 US 338; 127 SC 2456 (2007) ........eeeeeeeeeseeeeeresteeteeteererrtneeteetees 24
- Sawyer v Whitley 505 US 333; 112 SC 2514 (1992) «0... tsetse sense etetenennetatticees 7
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.20 Page 20 of 87

South Dakota v Oppennan 428 US 364; 96 SC 3092 (1976)... cece steceseetseeeeeeenenees 15
Strickland v Washington 466 US 668; 104 SC 2052 (1984) 0.0... eteeteeeeree tees 9,14, 19
United States v Booker 543 US 220, 125 SC 738 (2005) ......eeeeceeeeeeeereeteeneeeseeerteeeseeseneess 25
Wetzel v Lambert 565 US 520; 132 SC 1195 (2012)......c.ccecceseseseneeeteeeneeseeneteeseetseenetnsesseseieess 5
Wiggins v Smith 539 US 510; 123 SC 2527 (2003) ...... ccc eecceseeeeeeneceeseeeneeeresseeteeetneeetneeties 10
Williams v Taylor 529 US 362; 120 SC 1495 (2000)... cee eee ceeeceeeeeteeeeseeeeseeneeteeeeeeaeenee 4
Woodford v Visciotti 537 US 19; 123 SC 357 (2002) occ ccc ee eeseeeeeteetseeeesneeneenneeeireneenes 5
Yarborough v Alvarado 541 US 652; 124 SC 2140 (2004)... eceereereteeeetetereeeereneereeatieey 5
FEDERAL CASES
Franklin v Rose 811 F2d 322 (6th Cir 1987) ....0.... cece cceseeesneeeeeeeenteeeeeetieeeerenrnerereeneeenees 6
Henry v Scully 918 F Supp 693 (SD NY 1996) ......... cece eee reeeneeeeeseeseersereserseesaesseees 10
United States v Crosby 397 F3d 103 (2nd Cir 2005) ........ cee ceccenseeee eee ceeeetneeereeteeereneeneeensenegs 3
Workman v Tate 957 F2d 1339 (6th Cir 1992)... cece eeseeeeerereeentnnneeeerererreteeeeeneaees 12
STATES CASES

- Dixon v State 327 A2d 516 (Md App 1974)... ce cseercsscstteseecneeeeesieenereresnesneerieenssteeneetees 17
Granville v State 348 So 2d 641 (Fla App 1977).......cccccccccesesceestsceeleeeeeeestteteneerrereenenersaeees 17
Morton v State 452 So 2d 1361 (Ala Crim App 1984) 0.0... cceteeeeereeteterereriee etree eerrenees 17
People Means 97 Mich App 641 (1980)........ccccccsececeneneneesteeenerereienersteerererssesieneeessenenentats 18

| People v Ames 2017 Mich App Lexis 1311.......... eee eccueeeeceeeeesencennecuiaeeseeecestssessnnnsaanenes 3
People v Ames 501 Mich 1026 (2018) .........cccccccsssseestsencnseressstsrstssnerssasserssesesesseneneneraciens 22
People v Anderson 322 Mich App 622 (2018) ........::seceseeeere rer tetert ete enrieeienierierieriere tien 22
People v Bullock 440 Mich 15 (1992)........:ccccssssseeseeeeeenenersessesresseeeseersseserenseasarersesenaeeeys 27
People v Carines 460 Mich 750 (1999)..........ccccceseetseeseseeseeeeseenesneerestecerssesteerisnsetiereeegss 13
People v Carrick 220 Mich App 17 (1996) ........:::cecceres see rcessteeerseesenestenaseetteraerneetaereseecees 18
EE

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.21 Page 21 of 87

People v Dalessandro 165 Mich App 569 (1988)..............:cccsseesseecsseeesneeeenrerteeenereeneeneneetnaes 10
People v Davis 442 Mich 1 (1993)... ee ceeseeesseesersrseeessseeesesesesesseeeriresseesnteeeneeesiretoats 14
People v Ginther 390 Mich 436 (1973) oc ccc eeeccecseeeeseseeeeessneeeeeneeesesseeersenerens 3, 8, 14, 19
People V Grant 445 Mich 535 (1994)... neenesneseeneeeestenseeeerenssassseresssseenrensenegnes 13
People v Henry 239 Mich App 140 (1999) svucesisessucessusssssessieesuesaseceaseeesnsesesssuucessessseed 8, 14, 19
People v Krezen 427 Mich 681 (1986)...........c cece cscseeteerteecteenecteerteetteeriernaesnesereerneeneey 16
People v LaVearn 448 Mich 207 (1995)..........cccesccsecssseesseeseseesneeserertectieenieseresseernerseesesrenees 20
People v LeBlanc 465 Mich 575 (2002) ........cccccsscsesesentecsseeerertecteeseeerneesseseseeeciens 9, 14, 19
People v Lockridge 498 Mich 358 (2015).........cccccsecseesesseesneeeteecneecteeetieetnesreetiseereeeeseaees 2,22
People v Long (On Rem) 419 Mich 636 (1984) 0.0... cecceeceeeseeeretteetteeetieenirenteeseettaseeeseseenies 15
People v Means 97 Mich App 641 (1980) 0.0... ccecccsesseeseeeetessesseesstrerseeeseeteereeeesatseereaeenas 18
People v Milbourn 435 Mich 630 (1990) ...........:cceseeeeees essitisssssivesssicesasivessessecsessnanssesesees 23
People v Pickens 446 Mich 298 (1994)...............6. deve eeeeeeeeeeeeeeeeseseeneesseeeeeseneesseeeeeneees 10, 17, 20
People v Reed 449 Mich 375 (1995 ........... cc ccccsecceseeseseeceteeerneerneerneeerteernresesteesesasneenaees 10, 20
People v Schrauben 314 Mich App 181 (2016) .............cccesseeceeeeteteeretseeereeereeteueeeensetaaeeenens 22
People v Sharp, 192 Mich App 501 (1992) ......... cece uubutssssassstisassstssisniasisnannne 24, 27
People v Stanaway 446 Mich 643 (1994) svosesassastsastuasasssntessie be vbeeeeeeeceeeecunnneneeteneneesaas 17
People v Steanhouse 313 Mich App 1 (2015).........cccccsceseseeteeeteeteeernertesseeteeseseeseeneesaeeneey 26

- People v Steanhouse 500 Mich 453 (2017) ..........ccccceseeeeseeneetieeneereteeseteeenestansesreseeeneecseens 23
People v Thomas. 184 Mich App 480 (1990)........:cccsecssereeesesceneeerresenststeeseessssneserseseeeees 18
People v Toohey, 438 Mich 265 (1991) cceeuceutiadutsstiesieinense se vaeeeeeesesesenueneeeeeseteeenaaes 15
People v Ullah 216 Mich App 669 (1996)..........:.cccesceeeeeerentsieeetetserececsesessenssseenseeesertas 12
People v Ware 2016 Mich App Lexis 609 «0.0.0... cece tte trre resets tererteneeeneseeneesaesaennetsee tetas 3
People v Ware 2016 Mich Lexis 1992.......... cece teers eee tteneteeneenerteserreteesneneeeetereninieey 3

|
|
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.22 Page 22 of 87

People v Ware 2018 Mich App Lexis 2721 0... cccceccecteesereeeeeerebeeeeseessneeersniaeeseeerniaas 3, 26
People v Ware 2019 Mich Lexis 1567.0... ececeecesceeeereereeeeneeeneseaeseeseseensesneesnsereaeenieey 3,4
State v Osbon 426 so 2d 323 (La App 1983) 00.0... ee cceeceeenteseeteeeetaeeeeneseeeessnneeeeeerenaees 16
Weed v Wainwright 325 So 2d 44 (Fla App 1976) ..........:cccecesessecseesreesneeceeeeetteestisereeerirenegs 17
STATUTES
28 USC §2254(d) .....cccccccccseeseescseeeenevecssecerseseeessecsavessesecseeasseesecseeresesseceseesiesisenaenreseneeseeenes 4,5
MCL 750.204(2)(b).....ccccccccccscessscecceeseceeereesenersesecsesseeesscseesesassessecsenesseceseaserseeesenesestisesasesseseaes 2
© MCL 750.411i(2)(a)..csccscssssssssssssesssnessstnetnnensssssseesseeeeen essistueusivessssussassusessasiuecearesensevetiie 2.
MCL 750.73(1) ..ccccsccccsscccsscssecescescecsecessessersesesesssesecessseeenecsenacssuesieersasiesaeeseaseseessseasssseeacaennensees 2
MCL 750.84(1)(a).....cccccccccccssescseeccseeeceeeseeeesersesssesecacsesensssesecseueeseneresiereciecssssierecseseerseeeeseerasgents 2
MCL 768.20 ....cccccccccescecsccsccsscesecssseeeeseeceececnessseseetsseesseesseseseecsseeesaeenseseeesaesiersesiesiesseasenes 9, 11
MCL 769.12 ..ccccccceccccccesesscesscesccssesecesececcesecseseeseescsessesesesesssecsaseresessesassaesnsecceciesnegeastisessraeasanens 2
MCL 769.34(10) oo. ceccccecececseeeseeneesseseeerssecseereseseeesseseessesenesaeersaseerseersessesseessensesaesenenaeey passim
MCL 769.34(2) .....ccccccccccscessseeeeeeseseeeseesessessesencasscsesassesuenesaececeseessseesseecaesssaeeanacesnentengeeses 23, 24
MCL 769.34(3) .....ccccccccccscsseseesesceecsceeeecsessessesecscssseesseeesenscasecaeneeaenessssessesussssececsesessseaesageeeegney 24
RULES
MGR 7.211 cccccecceccecccescessscsccsseeseceeccseceeeeseeeeeceaecssseesseaseseceeeesteesnerscessaeesraseersesigges 9, 11, 14, 19
MCR 7.245(E)(1)...csssesecsssssesssescsssssseesosssesssnsccesssssseesonunasecessssecessassrcessearessessarensassssegnnnageneenattt 3
MCR 7.305(C)(7) .....eeeecsseeseeees eceeauuaceaccecsseaeeseeacevseeececsesseseseececeaeensetsnessessesnesssssseseseseeeeeeagens 3

CONSTITUTIONAL PROVISIONS

Mich Const of 1963 Art-1 §§17 & 20.0... cceceessesesseresseneenecseneeteeretnerreeeeseeeesseseesernetien 10, 20
Mich Const of 1963 Art-1 §11 ...ccccccccccccecscersreeeesetsesssscseeesneenessecaeeeserssersusessessaassesaesersesernecney 14
Mich Const of 1963 Art-1 §16 ...c.ccccccccccccesecteescesenereeecsesesseeaseeseeseeraeteerasensssensresseseeseseeecaeeney 27
US Const Am Vill ..ccccccccccccecscsscccecsscceescereeenereesesseeeneeeeseseessnnaaeeerseeesseeeeeeensaeeeeennaeeeeeersneeneensy 27
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.23 Page 23 of 87

US Const Amends VI & XIV o.oo... ccccccccescccceccuecessesseeeseeesseeeseesaseeaeetseeeneraereneneens 10, 14, 17, 20

THE LIST OF APPENDIXES ARE BOUND SEPERATELY

WITH THIS PETITION

vii

 

 
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.24 Page 24 of 87

QUESTIONS PRESENTED
QUESTION ONE

DID TRIAL COUNSEL DEPRIVE MR. WARE OF HIS RIGHT TO THE EFFECTIVE

ASSISTANCE OF COUNSEL BY FALNG TO FILE A TMELY ALIBI NOTICE OR CALL

AWITNESS WHOSE TESTMONY WOULD HAVE SUPPORTED HIS ALIBI DEFENSE?
The State’s Answer is “No”.

The Petitioner’s answer is "Yes".

QUESTION TWO

WERE MR. WARE'S RIGHTS UNDER THE FEDERAL AND STATE CONSTITUTION
TO BE FREE FROM UNREASONABLE SEARCH AND SEIZURE VIOLATED WHEN
THE POLICE DEPARTNCENT SEARCHED HIS CAR WITHOUT PROBABLE CAUSE
UNDER THE PRETEXT OF AN INVENTORY SEARCH? IF RELIEF IS NOT
WARRANTED AS PLAN ERROR, WAS COUNSEL THEN CONSTITUTIONALLY
INEFFECTIVE FOR FAILING TO OBJECT?

The State’s Answer is “No”.

The Petitioner's answer is "Yes".

QUESTION THREE
DID TRIAL COUNSEL DEPRIVE MR. WARE OF HIS RIGHT TO THE EFFECTIVE
ASSISTANCE OF COUNSEL BY FAILING TO OBJECT TO THE ADMISSION OF THE

PERSONAL PROTECTION ORDER THE COMPLANANT HAD FILED AGAINST MR.
WARE?

The State’s Answer is “No”.

The Petitioner's answer is "Yes".

QUESTION FOUR

ARE MR. WARE'S SENTENCES DISPROPORTIONATE TO HIM AND THE
OFFENSES ARE UNREASONABLE ENTITLED HIM TO RESENTENCING?

The State’s Answer is “No”.

The Petitioner's answer is "Yes".

viii
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.25 Page 25 of 87

SUMMARY OF FACTS FOR GRANTING THIS PETITION
This case centered on the events following the end of the romantic relationship between

Cornelius Ware and Iris Johnson after a lengthy relationship marred by domestic violence

where Iris Johnson broke up with defendant in the summer of 2013.‘ Displeased with this turn

| of events, the Defendant engaged in a harassing course of conduct, frequently telephoning

Johnson and threatening to kill her family and blow up their residence. Johnson, who lived with
her mother, siblings, and several nieces and nephews, feared for everyone's safety.? In July

2013, someone fired shots at her home, and in August, someone unsuccessfully attempted to

_ firebomb the house on more than one occasion. Johnson did not report these incidents to the

police.

On September 7, 2013, however, Johnson caught the Defendant in the act. As she sat

on a porch across the street, Johnson observed two men approach her house. One was

dressed all in black and threw a firebomb at the home. The second man dropped his firebomb

on the lawn. As the men ran away, Johnson recognized the Defendant as the man in black.
Johnson summoned the fire department and her friend burned his leg trying to assist the family.

Following this incident, Johnson secured a personal protection order (PPO) against defendant

- but was unable to serve him with it until after his September 27 arrest.

On September 27, 2013, Johnson, her sister, and several nephews were sleeping in an
upstairs bedroom. Someone threw a brick through a second-floor window centered above the

home's staircase to the main floor. A firebomb followed the brick and caught the curtains on

 

1 Transcript references are as follows: PT - April 29, 2014 Pretrial Hearing; T 1 - August 7, 2014 Trial; T 2 - August
11, 2014 Trial; T 3 - August 12, 2014 Trial; T 4 - August 13, 2014 Trial; ST - September 3, 2014 Sentencing
Hearing; MH Post-Conviction Motion Hearing February 16, 2017.

2 Mother: Darlene Pollard; Brothers: Isaac Johnson and Seneca Pollard; Nephews: Montez Pollard, Vandez
Pollard, Martez Pollard, and Michael Adkins. (T II 66-67).
1
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.26 Page 26 of 87

- fire. Someone threw a second firebomb at the home's back door. The women and children

were forced to skirt fire and smoke to descend the stairwell, their only means of escape.
Johnson did not observe defendant at the home that day but based on the prior incident and
his many threats, Johnson identified defendant as the likely perpetrator. She described the

Defendant and his vehicle, a white van, to the responding officers. Johnson's sister did observe

~ defendant standing in the yard, however. The officers found two additional unused "Molotov

cocktails" in the backyard.
Based on information provided by Johnson, Detroit police officers travelled to a home on

Waverly Street in Detroit. The Defendant was standing outside, talking on a cell phone. Upon

seeing the police, defendant tried to go into the house but the occupants denied him entry. The

Defendant told the officers that he had been at the Waverly Street address all day, leaving only

briefly on foot to purchase gasoline. However, the Defendant could not produce the container

- that he had allegedly filled and the Defendant smelled strongly of gas. The police impounded

defendant's van which was parked in the street outside the house. Inside, they found a shotgun
and two shotgun shells.

A jury convicted defendant of sending or delivering an explosive substance with the
intent to injure a person or destroy property, MCL 750.204(2)(b), second-degree arson, MCL
750.73(1), two counts of assault with intent to do great bodily harm less than murder, MCL
750.84(1)(a), aggravated stalking, MCL 750.411i(2)(a), and felon in possession of a firearm,

MCL 750.224f, for firebombing his ex-girlfriend's family's residence on two separate occasions

| _ in September 2013. The court sentenced the Defendant as a fourth habitual offender, MCL

769.12, to 26 to 50 years' imprisonment for each conviction. The Defendant raises several

challenges to trial counsel's performance and to his sentences on direct appeal who affirmed

the Defendant's convictions but remanded for a People v Lockridge 498 Mich 358 (2015)
Case 4:19-cv-13602-SDD-APP ECF No. 1 filed 12/06/19 PagelD.27 Page 27 of 87

pursuant to United States v Crosby 397 F3d 103 (2nd Cir 2005) and People v Ware 2016 Mich
App Lexis 609 for an evidentiary hearing regarding his trial counsel's effectiveness pursuant to
People v Ginther 390 Mich 436 (1973). While his case was pending on remand, the Petitioner
appealed his remaining three claims to the Michigan Supreme Court asking the court to either
grant leave to appeal or in the alternative to remand these issues to the trial court for the same
- Ginther hearing on remand by the Michigan Court of Appeals which was denied in the People
v Ware 2016 Mich Lexis 1992 on September 27, 2016 MSC #153735-6.

On remand, the judge denied resentencing finding that if the guidelines had been
rescored, he would have imposed the same sentence. (MH 5-7). Mr. Ware appealed by right,
and the Court of Appeals affirmed the denial of resentencing. See People v Ware 2018 Mich

App Lexis 2721 issued June 21, 2018 (COA ##337903 & 337904).

Mr. Ware appealed by leave and asked the Michigan Supreme Court to remand his case

to the Court of Appeals for a proportionality review of his sentences or hold this case in
abeyance pending the outcome of People v Ames 2017 Mich App Lexis 1311 which was denied
in the People v Ware 2019 Mich Lexis 1567 on September 10, 2019 MSC #158257-8.

The petitioner did not seek a Writ of Certiorari to the U.S.S.C. following the exhaustion
of his claims raised in this petition but instead filed the instant Habeas petition in the federal
courts for the reasons outlined herein.

EXHAUSTION OF STATE REMEMDIES

The state may argue that some of the Petitioner's claims are procedurally defaulted
would be a misrepresentation of Michigan’s procedural ru;es regarding case on remand by the
Michigan Appellate Courts. For example, pursuant to MCR 7.305(C)(7) if a party appeals a
decision that remands for further proceedings as provided in sub-rule (C)(6)(a), the following

provisions apply: If the Court of Appeals decision is a judgment under MCR 7.215(E)(1), an

 
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.28 Page 28 of 87

application for leave to appeal stays proceedings on remand unless the Court of Appeals or the
Supreme Court orders otherwise. In the instant petition the Petitioner direct appeal to the
Michigan Appellate courts was not deemed dispose on direct appeal by order of a remand. As
such, the Petitioner’s claims all became exhausted pursuant to 28 USCS §2244 finality of
determination when the Michigan Supreme Court issued its final ruling after remand in the
People v Ware 2019 Mich Lexis 1567 on September 10, 2019. The Petitioner now seeks a Writ
of Habeas Corpus 28 USCS §2254 for the reasons outlined herein.

FEDERAL STANDARD OF REVIEW

28 USC §2254(d), as amended by The Antiterrorism and Effective Death Penalty Act of
1996 (AEDPA), imposes the following standard of review for habeas cases.

An application for a writ of habeas corpus on behalf of a person in custody pursuant to
the judgment of a State court shall not be granted with respect to any claim that was adjudicated
on the merits in State court proceedings unless the adjudication of the claim:

(1) resulted in a decision that was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court of the United States;

or

(2) resulted in a decision that was based on an unreasonable determination of the facts in
light of the evidence presented in the State court proceeding.

A decision of a state court is contrary to clearly established federal law if the state court
arrives at a conclusion opposite to that reached by the Supreme Court on a question of law or
if the state court decides a case differently than the Supreme Court has on a set of materially
indistinguishable facts. Williams v Taylor 529 US 362, 405-06; 120 SC 1495 (2000). An

unreasonable application occurs when a state court decision unreasonably applies the law of

- the Supreme Court to the facts of a prisoner's case. ld. at 409. A federal habeas court may

not issue the writ simply because that court concludes in its independent judgment that the
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.29 Page 29 of 87

relevant state-court decision applied clearly established federal law erroneously or incorrectly.
‘Id. at 410-11.

The Supreme Court has explained that a federal court's collateral review of a state-court
decision must be consistent with the respect due state courts in our federal system. Miller-El v
Cockrell 537 US 322, 340; 123 SC 1029 (2003). The AEDPA thus imposes a highly deferential
standard for evaluating state-court rulings, and ‘demands that state-court decisions be given
the benefit of the doubt. See Renico v Lett 559 US 766, 773; 130 SC 1855 (2010) (quoting

Lindh v Murphy 521 US 320, 333, n. 7; 117 SC 2059 (1997); Woodford v Visciotti 537 US 19,
24: 123 SC 357 (2002). A state court's determination that a claim lacks merit precludes federal
habeas relief so long as fair minded jurists could disagree on the correctness of the state court's
decision. See Harrington v Richter 562 US 86, 101; 131 SC 770 (2011) (citing Yarborough v
Alvarado 541 US 652, 664; 124 SC 2140 (2004). The Supreme Court has emphasized that
even a strong case for relief does not mean the state court's contrary conclusion was
unreasonable. Id. at 102 (citing Lockyer v Andrade 538 US 63, 75; 123 SC 1166 (2003).
Furthermore, pursuant to § 2254(d) a habeas court must determine what arguments or theories
supported or could have supported the state court's decision and then it must ask whether it is
possible fair minded jurists could disagree that those arguments or theories are inconsistent
with the holding in a prior decision of the Supreme Court. Id. Habeas relief is not appropriate
unless each ground which supported the state court's decision is examined and found to be
unreasonable under the AEDPA. See Wetzel v Lambert 565 US 520; 132 SC 1195, 1199
(2012).
lf this standard is difficult to meet that is because it was meant to be. See Harrington
ibid 562 US at 102. Although 28 USC §2254(d), as amended by the AEDPA does not

completely bar federal courts from relitigating claims that have previously been rejected in the
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.30 Page 30 of 87

state courts it preserves the authority for a federal court to grant habeas relief only in cases
where there are no possibility fair minded jurists could disagree that the state court's decision
conflicts with the Supreme Court's precedents. Id. Section 2254(d) reflects the view that

habeas corpus is a guard against extreme malfunctions in the state criminal justice systems,

not a substitute for ordinary error correction through appeal. Id. at 102-03 citing Jackson v ~

Virginia 443 US 307, 332, n. 5; 99 SC 2781 (1979). Thus, a readiness to attribute error to a
state court is inconsistent with the presumption that state courts know and follow the law. See
Woodford supra 537 US at 24. In order to obtain habeas relief in federal court, a state prisoner
is required to show that the state court's rejection of his claim was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any possibility

“for fair minded disagreement. See Harrington supra 562 US at 103. In reviewing petitioner's

claims, this Court must remember that under the federal constitution, petitioner was entitled to
a fair trial but not a perfect one. See Lutwak v United States 344 US 604, 619; 73 SC 481

(1953). In this petition the Petitioner would argue that his jury trial was neither fair nor perfect.

| FEDERALIZATION

A petitioner fairly presents his claim to the state courts by citing a provision of the
constitution, federal decisions using constitutional analysis, or state decisions employing

constitutional analysis in similar fact patterns. See Franklin v Rose 811 F2d 322, 326 (6th Cir

_ 1987). The ways in which a state defendant may fairly present to the state courts the

constitutional nature of his claim even without citing chapter and verse of the constitution
includes: (a) reliance on pertinent federal cases employing constitutional analysis, (b) reliance

on state cases employing constitutional analysis in like fact situations, (c) assertion of the claim

- in terms so particular as to call to mind a specific right protected by the Constitution, and (d)

allegation of a pattern of facts well within the mainstream of constitutional litigation.
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.31 Page 31 of 87

ACTUAL INNOCENCE ANALYSIS
A plea of actual innocence can overcome many federal limitations regarding the

significance of a convincing actual-innocence claim. The United States Supreme Court stated

that we have not resolved whether a prisoner may be entitled to habeas relief based on a

freestanding claim of actual innocence. See Herrera v Collins 506 US 390, 404-405; 113 SC
853 (1993). The Supreme Court stated however, that we have recognized that a prisoner

otherwise subject to defenses of abusive or successive use of the writ of habeas corpus may

have his federal constitutional claim considered on the merits if he makes a proper showing of

actual innocence. Id. at 404, 113 SC 853 citing Sawyer v Whitley 505 US 333; 112 SC 2514

(1992) see also Murray v Carrier 477 US 478, 496; 106 SC 2639 (1986) (we think that in an

extraordinary case, where a constitutional violation has probably resulted in the

‘conviction of one who is actually innocent, a federal habeas court may grant the writ

even in the absence of a showing of cause for the procedural default). In other words, a
credible showing of actual innocence may allow a prisoner to pursue his constitutional claims

(here, on the claim raised in this petition) on the merits notwithstanding the existence of a

| procedural bar to relief. This rule or fundamental miscarriage of justice exception is grounded

in the equitable discretion of habeas courts to see that federal constitutional errors do not result
in the incarceration of innocent persons. See Herrera supra 506 US at 404. The United States

Supreme Court has applied the miscarriage of justice exception to overcome various defaults,

- these include, successive petitions asserting previously rejected claims, see Kuhlmann v

Wilson 477 US 436, 454; 106 SC 2616 (1986); abusive petitions asserting in a second petition

claims that could have been raised in a first petition, see McCleskey v Zant 499 US 467, 494-

~ 495; 111 SC 1454 (1991); failure to develop facts in state court, see Keeney v Tamayo-Reyes

504 US 1, 11-12; 112 SC 1715 (1992); and failure to observe state procedural rules including

7
 

TO

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.32 Page 32 of 87

filing deadlines, see Coleman v Thompson 501 US 722, 750; 111 SC 2546 (1991); Carrier 477

 

US at 495-496. The miscarriage of justice exception, our decisions bear out, survived AEDPA’s

passage. In Calderon v Thompson 523 US 538; 118 SC 1489 (1998) applied the exception to

— hold that a federal court may consistent with AEDPA recall its mandate in order to revisit the

merits of a decision. Id. at 523 US 558 (The miscarriage of justice standard is altogether
consistent with AEDPA’s central concern that the merits of concluded criminal

proceedings not be revisited in the absence of a strong showing of actual innocence).

on Bousley v United States 523 US 614, 622 118 SC 1604 ( 1998) the court that an actual

innocence claim may even overcome a prisoner's failure to raise a constitutional objection on

direct review. In House v Bell 547 US 518; 126 SC 2064 (2006) the court reiterated that a

prisoner's proof of actual innocence may provide a gateway for federal habeas review of a

~ procedurally defaulted claim of constitutional error. Id. 547 US at 537-538.

GROUNDS FOR GRANTING RELIEF
GROUND ONE
TRIAL COUNSEL DEPRIVED MR. WARE OF HIS RIGHT TO THE EFFECTIVE

ASSISTANCE OF COUNSEL BY FAILING TO FILE A TIMELY ALIBI NOTICE
OR CALL A WITNESS WHOSE TESTIMONY WOULD HAVE SUPPORTED HIS

ALIBI DEFENSE

ISSUE PRESERVATION

A claim of ineffective assistance of counsel may be presented for the first time on appeal
because it involves a constitutional error which likely affected the trial's outcome. See People
v Henry 239 Mich App 140, 146 (1999). Buta defendant who wishes to advance claims that
depend on matters not of record must first seek an evidentiary hearing in the trial court. See
People v Ginther 390 Mich 436, 443 (1973). This claim relies upon evidence that is not yet part

of the record below. See infra. Accordingly, Mr. Ware filed a concurrent motion to remand
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.33 Page 33 of 87

seeking to further develop the record in a hearing pursuant to Ginther and MCR 7.211 which
was denied.
STANDARD OF REVIEW

The performance and prejudice components of an ineffective assistance of counsel
claim are mixed questions of law and fact subject to de novo review. See Strickland Vv
Washington 466 US 668, 698; 104 SC 2052 (1984); People v LeBlanc 465 Mich 575, 579
(2002).

- FACTUAL AND LEGAL SYNOPSIS

At the time of the September 27 incident and arrest several people were with Mr. Ware
at a home in Highland Park. (TT 4, 44, 60-62); Appendix and Offer of Proof: Affidavit, attached.
David Donnell Hughes specifically remembers being with Mr. Ware on the evening of
September 27, in the hours leading up to his arrest in Mr. Hughes' presence. Id.

This alibi, however, was never presented to the trier of fact. Trial counsel was in no
position to make any strategic decision to forgo an alibi defense, as she never spoke with Mr.
Hughes prior to trial. See Appendix Offer of Proof and Affidavit. Although trial counsel did
speak with other witnesses, Mr. Hughes would have testified and had a specific recollection of
Mr. Ware's whereabouts on September 27. Id.

Most importantly, trial counsel never filed a notice of alibi, which is a prerequisite to
raising an alibi defense. See MCL 768.20(1). Mr. Hughes was listed on trial counsel's witness
list, see Witness List, attached, but without having filed an alibi notice or even having spoken
with Mr. Hughes, the decision not to call him was really no choice at all. Given these
circumstances, trial counsel's failure to present alibi witnesses constituted ineffective

assistance that denied Mr. Ware a fair trial. He was therefore entitled to a Ginther hearing and

ultimately, a new trial.
 

 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.34 Page 34 of 87

A criminal defendant's constitutional right to counsel encompasses the right to effective
assistance of counsel. US Const Amends VI & XIV; Mich Const of 1963 Art-1 §§17 & 20;
Strickland supra 466 US at 686; People v Pickens 446 Mich 298 (1994). An ineffectiveness
claim is not necessarily a referendum on an attorney's overall performance at trial. A "single,
serious error" may support a claim of ineffective assistance of counsel. See Kimmelman v
Morrisson 477 US 365, 383; 106 SC 2574 (1986) see also People v Reed 449 Mich 375 (1995).
To establish ineffectiveness, the defendant must show: (1) that counsel's performance fell
below an objective standard of reasonableness; and (2) that but for the errors, there is a
reasonable probability that the outcome of the proceedings would have been different.
Strickland supra 466 US at 694; see also People v LaVeam 448 Mich 207, 216 (1995). Both

prongs have been satisfied in the instant petition.

A. Trial counsel performed deficiently when she failed to file an alibi notice or call witnesses in
support of Mr. Ware's alibi.

To establish deficient performance, the defendant must overcome the presumption that
trial counsel's actions were based on reasonable trial strategy. See Strickland supra 466 US
at 694. However, merely labeling counsel's errors strategy does not shield his performance
from Sixth Amendment scrutiny. See Henry v Scully 918 F Supp 693, 715 (SD NY 1996) affd
78 F3d 51 (CA 2 1996). Counsel will still be found ineffective despite a strategic decision if the
strategy employed was not a sound or reasonable one. See People v Dalessandro 165 Mich
App 569, 574 (1988). In particular, counsel's behavior cannot be considered objectively
reasonable if her strategy is predicated on inadequate preparation.

In reviewing whether counsel exercised reasonable professional judgment, the question
is not whether counsel should have called a particular witness. See Wiggins v Smith 539 US

510, 523-24; 123 SC 2527 (2003). Rather, we focus on whether the investigation supporting
10

 

 

 
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.35 Page 35 of 87

- counsel's decision was itself reasonable. Id at 524 (emphasis in original). In other words, the
deference owed to counsel's decision varies depending on the adequacy of the investigation
supporting that decision:

Strategic choices made after thorough investigation of law and facts relevant to plausible

_ options are virtually unchallengeable and strategic choices made after less than complete
investigation are reasonable precisely to the extent that reasonable professional judgments
_ support the limitations on investigation. In other words, counsel has a duty to make
reasonable investigations or to make a reasonable decision that makes particular
investigations unnecessary. In any ineffectiveness case, a particular decision not to
investigate must be directly assessed for reasonableness in all the circumstances, applying

a heavy measure of deference to counsel's judgments. See Strickland supra 466 US at

690-691.

In sum, a decision not to call a particular witness based on less than adequate
investigation is not based on strategic considerations.

Here, the existing record does not fully disclose trial counsel's reasons for failing to call
witnesses in support of Mr. Ware's defense. Based on email exchanges between trial counsel
and appellate counsel was anticipated that counsel would testify that she tried to call Mr.
Hughes but his phone number was not in service and that two other potential alibi witnesses
did not appear to have promising testimony to offer in support of Mr. Ware's alibi. See Appendix
and Offer of Proof: Affidavit. Counsel may have an explanation for how she planned to present
the alibi witnesses despite her failure to provide the notice required by MCL 768.20 given that

she had listed several potential alibi witnesses on the witness list.

Mr. Hughes would testify that he had no contact with counsel prior to trial. See Appendix
Offer of Proof and Affidavit. This proffer, coupled with the absence of an alibi notice, establishes
that the decision not to call Mr. Hughes was the product of inadequate preparation, as opposed

- to a tactical choice. For all of these reasons, Mr. Ware requested a remand to the trial court for

an evidentiary hearing pursuant to Ginther and MCR 7.211(C)(I).

11
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.36 Page 36 of 87

B. Mr. Ware suffered prejudice from trial counsel's failure to investigate and present alibi witnesses.
As for the second prong of Strickland, a defendant is not required to prove that his trial
attorney's conduct more likely than not altered the outcome of the case. See Strickland supra
466 US at 693: see also Nix v Whiteside 477 US 478; 106 SC 2639 (1986); Workman v Tate

957 F2d 1339, 1346 (6th Cir 1992). Rather, the defendant need only show a reasonable

- probability that absent the errors, the outcome may have been different. See Strickland supra

466 US at 694; see also People v Ullah 216 Mich App 669, 684 (1 996). Mr. Smith has met that

threshold.

The prejudice inquiry focuses upon two factors: (1) the effect of the error involved; and

(2) the strength or weakness of the case against the defendant. As the Strickland Court

explained, certain errors are more harmful than others. See Strickland supra 466 US at 695.

Some errors will have had a pervasive effect on the inferences to be drawn from the evidence,

_ altering the entire evidentiary picture, and some will have had an isolated, trivial effect. Id at

695-696. Moreover, a verdict or conclusion only weakly supported by the record is more likely

to have been affected by errors than one with overwhelming record support. Id. at 696.

Here, the prosecution's case against Mr. Ware rested on a credibility battle between Mr.
Ware and the complainant's family, as there was no physical evidence of Mr. Ware's
involvement. Mr. Ware's fingerprints were not found on the recovered Molotov cocktail. (TT 3,
71, 77-78). The cell phones recovered from Mr. Ware were destroyed in a flood. (TT 4, 3-5).

Highly inflammatory evidence of a personal protection order, which was not served on Mr. Ware

_ until 20 days after it was filed, was admitted without objection and bolstered the complainant's

testimony. See Part m, infra. Because there was no physical evidence, the prosecution's case

hinged entirely upon the identification testimony of the complainant and her sister.

12
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.37 Page 37 of 87

Given these weaknesses in the prosecution's case, the alibi testimony would have had
a major impact on the trial court's factual findings. Mr. Hughes would have testified that he was
with Mr. Ware for a majority of the day on September 27, and were only apart for a portion of
the afternoon, well before the incident. See Appendix Offer of Proof and Affidavit. Mr. Hughes
would have testified that he was with Mr. Ware when the police came to Waverly Road and that
, he had been with him prior to the police arriving (i.e. during the time of the firebombing). Id.
Mr. Hughes would have confirmed, consistent with Mr. Ware's testimony, that Mr. Hughes
borrowed Mr. Ware's white van during the day of September 27. Id.

In addition, Mr. Ware testified at trial and mentioned he had alibi witnesses. The
. prosecutor noted the lack of corroboration in his closing argument. (TT 4, 71).

Given these circumstances, trial counsel's failure to present alibi witnesses constituted
ineffective assistance that denied Mr. Ware a fair trial. Therefore, he is entitled to an evidentiary

hearing and ultimately, a new trial.

GROUND TWO
WARE'S RIGHTS UNDER THE FEDERAL AND STATE CONSTITUTION TO BE
FREE FROM UNREASONABLE SEARCH AND SEIZURE WERE VIOLATED
WHEN THE POLICE DEPARTMENT SEARCHED HIS CAR WITHOUT
PROBABLE CAUSE UNDER THE PRETEXT OF AN INVENTORY SEARCH. IF
RELIEF IS NOT WARRANTED AS PLAIN ERROR, THEN COUNSEL WAS
CONSTITUTIONALLY INEFFECTIVE FOR FAILING TO OBJECT
ISSUE PRESERVATION
Michigan Appellate Courts will review a violation of important constitutional rights for
plain error. See People v Grant 445 Mich 535, 547 (1994); People v Carines 460 Mich 750,
774 (1999).

Aclaim of ineffective assistance of counsel may be presented for the first time on appeal

because it involves a constitutional error which likely affected the trial's outcome. See People

13
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.38 Page 38 of 87

v Henry 239 Mich App 140, 146 (1999). But a defendant who wishes to advance claims that

depend on matters not of record must first seek an evidentiary hearing in the trial court. See

People v Ginther 390 Mich 436, 443 (1973). Accordingly, Mr. Ware filed a concurrent motion

to remand seeking to further develop the record in a hearing pursuant to Ginther and MCR
7.211 which was denied. |
STANDARD OF REVIEW

- The performance and prejudice components of an ineffective assistance of counsel
claim are mixed questions of law and fact subject to de novo review. See Strickland v
Washington 466 US 668, 698; 104 SC 2052 (1984); People v LeBlanc 465 Mich 575, 579
(2002).
FACTUAL AND LEGAL SYNOPSIS

The police searched Mr. Ware's vehicle without a warrant, testifying that they did so as

part of an inventory search. The search, however, was not a valid inventory search and as

such violated Mr. Ware's rights against unreasonable searches and seizures under both the

‘Michigan and Federal constitutions. US Const Am IV; Mich Const of 1963 Art-1 §11.

Warrantless searches are per se unreasonable under the Fourth Amendment subject only to a
few specifically established and well-delineated exceptions. See Katz v United States 389 US

347, 357: 88 SC 507 (1967); see also People v Davis 442 Mich 1, 10 (1993). When valid, an

- inventory search is a recognized exception to the warrant requirement. See /Ilinois v Lafayette

462 US 640, 643; 462 SC 640 (1983). The Supreme Court has made clear, however, that an
inventory search must not be a deception for a general rummaging in order to discover
incriminating evidence. See Florida v Wells 495 US 1, 4; 110 SC 1632 (1990).

The record here shows that the purported inventory search was, in fact, not an inventory

search at all, but instead a discretionary search for evidence of crime and the very sort of

14
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.39 Page 39 of 87

deception forbidden by the Fourth Amendment. Though the Fourth Amendment permits the
police to make a warrantless inventory searches of an impounded vehicle, a search qualifies
as an inventory search only if it is one made routinely under established police policy and
| according to established police procedures. See People v Long (On Rem) 419 Mich 636, 647
(1984); People v Toohey, 438 Mich 265, 271-72 (1991 ); see also South Dakota v Oppennan,
428 US 364; 96 SC 3092 (1976). The inventory exception permits the police to inventory the
| contents of impounded vehicles as a means to protect against both loss and litigation. See
Long supra at 648. The exception is available so long as police policy permits it and the search
is conducted according to established procedure. Id. at 647-48. The search must be one that
is made routinely, not one that depends on the exercise of discretion by an individual police
officer. Id. An inventory search is assuredly not a search for evidence ordered by an officer
exercising individual discretion while hunting for evidence of crime. Id.
Officer White testified that the white van near where Mr. Ware was arrested matched the
description of the van that we were told by the complainants at the scene. (TT 3, 62; TT 4, 11,
| 19). Mr. Ware told the officer that he drove the van. (TT 3, 70). He “ran it through lien" and
learned it was registered to Mr. Ware. (TT 3, 62). The police then impounded the van and
towed it. (TT 3, 62). Officer White testified that they performed an inventory search to see
exactly what's inside the van so it won't be any type of discrepancy if they said they had a radio
in there and there's not one in there. (TT 3, 63). Officer White did not search the van himself.
(TT 3, 63).
When Officer Ochs arrived at the scene where Mr. Ware was arrested, Mr. Ware was in
handcuffs and Officer Ochs began to question him. (TT 4, 12-13). Once Mr. Ware was arrested
and in the back of the police car, Officer Ochs testified that Mr. Ware told them that his van was

parked in the street and he kept referencing it so we decided it was his van, [the police] decided

15
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelID.40 Page 40 of 87

to tow the van for safekeeping for Mr. Ware. (TT 4, 14). Officer Ochs further testified that we
just towed it to the impound lot so that it's in our custody so nothing will happen to it. (TT 4,
12). He further stated that he requested that his partner search the vehicle just to see what's
in there. It's department policy we do inventory search on all towed vehicles. (TT 4, 15). A
shotgun was retrieved from the vehicle. (TT 3, 63-65; TT 4, 16). The van was legally parked
| and Mr. Ware did not ask the officers to tow the van. (TT 4, 23).

There was no evidence presented at trial as to what the actual Highland Park Police
Department policies were with regards to vehicle impoundment or how inventory searches are
to be conducted. In fact, the officer who actually performed the inventory search did not testify.
Officer White testified that they did an inventory search to see exactly what's inside the van.

(TT 3, 63). Officer Ochs testified similarly that they searched the vehicle as an inventory search

_ just to see what's in there. (TT 4, 15). With regards to department policy, Officer Ochs merely
indicated that it's department policy we do inventory search on all towed vehicles. (TT 4, 15).
The testimony of the officers indicates a very vague policy regarding the impoundment of
vehicles and gives unfettered discretion to police officers regarding inventory searches. While
a certain level of discretion for police officers is acceptable, that discretion cannot be "un
canalized", See Wells supra 495 US at 4.

Both officers testified they towed the van for its safekeeping. However, the impoundment
of cars under the community caretaking function is not appropriate. Courts have often said that
impoundment is ordinarily unlawful where the vehicle is legally parked. See People v Krezen
427 Mich 681, 710 (1986); see also State v Osbon 426 so ‘2d 323 (La App 1983)
(impoundment unreasonable where vehicle parked in shopping center lot); Granville v
State 348 So 2d 641 (Fla App 1977) (improper impoundment where vehicle parked in

friend's driveway and defendant was arrested at a safe distance from the vehicle); Morton

16

 
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.41 Page 41 of 87

V State 452 So 2d 1361 (Ala Crim App 1984) (impoundment unreasonable where vehicle
parked in service station); Weed v Wainwnght 325 So 2d 44, 45 (Fla App 1976)
(impoundment improper where arrestee's vehicle parked in store parking lot); Dixon v
- State 327 A2d 516 (Md App 1974) (necessity for impounding vehicle not demonstrated
~ where vehicle was in public parking lot at time of arrest).

The error here is and was plain. The police did not have a warrant to search the van
and the inventory search exception did not apply as the police were using the inventory search
exception as a mere ruse to search the vehicle in question. Mr. Ware was denied his
fundamental constitutional right to be free from unreasonable searches and seizures.

Admission of the unlawfully obtained evidence affected the fairness of the judicial proceedings
in this case and therefore, Mr. Ware should be granted a new trial.
| Alternatively, Mr. Ware was denied effective assistance of counsel when his trial counsel
failed to challenge the unlawfully obtained evidence. Both the Michigan and Federal
Constitutions guarantee a criminal defendant the right to the effective assistance of counsel.
US Const Amends VI & XIV; Mich Const of 1963 Art-1 §20. A defendant has received
ineffective assistance of counsel and is entitled to reversal of his or her conviction when
counsel's performance was deficient and the deficient performance prejudiced the defense.
See People v Pickens 446 Mich 298 (1994) (adopting Strickland prejudice standard).
Trial counsel failed to move to suppress the firearm obtained as a result of the illegal
_ search of the vehicle. Counsel's performance is deficient if it falls below an objective standard
of reasonableness under prevailing professional norms. See People v Stanaway 446 Mich 643,
687 (1994). One way in which counsel performs deficiently is by failing to seek suppression of
evidence obtained as the result of an illegal search or seizure. See People v Thomas 184 Mich

~ App 480, 481-82 (1990); People Means 97 Mich App 641, 645-46 (1980).

17
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.42 Page 42 of 87

~ Mr. Ware's trial counsel should have challenged the unconstitutional search. The
officers conducted the inventory search as a mere ruse to search the van without a warrant.
Counsel makes a serious mistake within the meaning of the first Strickland prong whenever
she fails to advance an argument, supported in the record, which could have prevented her
client's conviction. See People v Carrick 220 Mich App 17, 22 (1996). Both State and Federal
Courts has found ineffective assistance of counsel for failing to advance an argument even

when the record provides only conflicting support for it. See Thomas at 482; see also People

v Means 97 Mich App 641 (1980) (on remand).

Failing to seek suppression of the gun that formed the basis for felon in possession
charge could never be deemed strategic. There was no strategic reason why counsel would

not seek to suppress the gun seized by the police. See Kimmelman v Morrison 477 US 365,

_ 384-85; 106 SC 2574 (1986) (representation amounted to ineffective assistance of counsel

where attorney failed to file suppression motion). The first Strickland prong is met.

Mr. Ware was prejudiced by the admission of the illegally obtained evidence in this case.

Prejudice has occurred when there is a reasonable probability that, but for counsel's error, the

| result of the proceeding would have been different. See Stanaway 446 Mich at 687-88; see

also Pickens 466 Mich at 326. Without the gun, Mr. Ware could not have been convicted of the
felon in possession count. Furthermore, by not challenging the search, trial counsel was forced
to stipulate, and present to the jury, that Mr. Ware had been convicted of a prior listed felony.

(TT 4, 25). This likely tainted the entirety of the trial. Counsel's deficient performance was

| therefore outcome determinative.

Whether examined as plain error or ineffective assistance of counsel, Mr. Ware is

entitled to have his conviction for felon in possession vacated and anew trial without the illegally

seized evidence.

18
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.43 Page 43 of 87

GROUND THREE

TRIAL COUNSEL DEPRIVED MR. WARE OF HIS RIGHT TO THE EFFECTIVE
ASSISTANCE OF COUNSEL BY FAILING TO OBJECT TO THE ADIWSSION
OF THE PERSONAL PROTECTION ORDER THE COIOLAINANT HAD FILED
AGAINST MR. WARE
ISSUE PRESERVATION
Aclaim of ineffective assistance of counsel may be presented for the first time on appeal
because it involves a constitutional error which likely affected the trial's outcome. See People
v Henry 239 Mich App 140, 146 (1999). Buta defendant who wishes to advance claims that
depend on matters not of record must first seek an evidentiary hearing in the trial court. See
People v Ginther 390 Mich 436, 443 (1973). This claim relies upon evidence that is not yet part
of the record below. Accordingly, Mr. Ware filed in the state appellate courts a concurrent
motion to remand seeking to further develop the record in a hearing pursuant to Ginther and
: MCR 7.211 which was denied.
STANDARD OF REVIEW
The performance and prejudice components of an ineffective assistance of counsel
claim are mixed questions of law and fact subject to de novo review. See Strickland v
Washington 466 US 668, 698; 104 SC 2052 (1984); People v LeBlanc 465 Mich 575, 579
(2002).
FACTUAL AND LEGAL SYNOPSIS
Testimony was admitted during trial that the complainant had a personal protection order
_ (PPO) against Mr. ware. (TT 2, 76). The actual PPO was admitted as evidence. (TT 2, 76-77)

and PPO Appendix. Mr. Ware submits that the above evidence was improperly admitted and

trial counsel was ineffective for failing to object.

19

 

 
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.44 Page 44 of 87

A criminal defendant's constitutional right to counsel encompasses the right to effective
assistance of counsel. US Const Amends VI & XIV; Mich Const of 1963 Art-1 §§17 & 20;
Strickland supra 466 US at 686; People v Pickens 446 Mich 298 (1994). An ineffectiveness
claim is not necessarily a referendum on an attorney's overall performance at trial. A single,
serious error may support a claim of ineffective assistance of counsel. See Kimmelman v
Morrisson 477 US 365, 383; 106 SC 2574 (1986) see also People v Reed 449 Mich 375 (1995).
To establish ineffectiveness, the defendant must show: (1) that counsel's performance fell
below an objective standard of reasonableness and (2) that but for the errors, there is a
reasonable probability that the outcome of the proceedings would have been different. See
Strickland supra 466 US at 694; see also People v LaVearn 448 Mich 207, 216 (1995). Both
prongs have been satisfied in the instant case.

Trial counsel's failure to object to inadmissible evidence can be constitutionally
ineffective assistance warranting a new trial where the deficient performance deprived the
defendant of a fair trial. See generally Strickland v Washington supra, People v Pickens supra;
see also Northrop v Trippett 265 F3d 372 (6th Cir 2007).

Mr. Ware submits that trial counsel's failure to object to the admission of the PPO fell

- below an objective standard of reasonableness and prejudiced his defense.

The prosecutor here introduced and admitted the PPO in order to bolster Ms. Johnson's
testimony. Ms. Johnson testified she obtained the PPO on September 10, 2013, three days
after the first reported firebombing. (TT 2, 77). Initially, the prosecutor used the PPO to refresh
Ms. Johnson's memory about the sequence of events. (TT 2, 77-78). However, the prosecutor
admitted the PPO as evidence without any objection and used it to demonstrate that Ms.
Johnson was afraid of Mr. Ware and to bolster her testimony. (TT 2, 78). Mr. Ware was not

served with the PPO until after he was arrested on September 27, 2013 (TT 4, 23-24).

20

 

 
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.45 Page 45 of 87

Even if relevant, evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury.
MRE 403. Here, trial counsel rendered deficient performance when she failed to object to the
admission of the PPO, given the high risk of unfair prejudice to Mr. Ware upon its admission.
All testimony by Mr. Ware and police witnesses alike proved that Mr. Ware did not know about
. this PPO until after his arrest on September 27. In addition, the unfair prejudice was not
stemmed by a cautionary instruction, as the trial court did not provide, nor did counsel ask for
a limiting instruction.

The prejudice to Mr. Ware from the failure of his trial counsel to object to the PPO is
clear. The prosecutor relied on the PPO in closing to bolster the testimony of Ms. Johnson who
stated that: She's the one that went and got the PPO order and went to Court and asked for
protection from him. He said, well, | wasn't served, She - and the purpose of the PPO order
for you seeing it is she went to a court to say | want him to stay away from me. (TT 4, 72).

~ Trial counsel attempted to mitigate the prejudice flowing from the admission of the PPO
in her closing argument by stating: Well, Mr. Ware wasn't served with the PPO until he was
arrested. Until it was convenient for Mrs. Johnson to say well, look | got a PPO against this
man but he never knew about it. He was never served with it. He didn't know that she had went
and got a PPO. And what you will see on the PPO is yes she went to the Court and asked for
protection but Mr. Ware knew nothing of it. There was no hearing. (TT 4, 77). By closing,
however, the damage had been done and the PPO likely cemented in the jury's minds that Ms.
Johnson was telling the truth and had a signed court order to back up her claims.
Given these circumstances, trial counsel's failure to object to the admission of the PPO

constituted ineffective assistance that denied Mr. Ware a fair trial. Therefore, he is entitled to

an evidentiary hearing and ultimately, a new trial.

21
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.46 Page 46 of 87

GROUND FOUR
- MR. WARE'S SENTENCES ARE DISPROPORTIONATE TO HIM AND THE

OFFENSES AND ARE UNREASONABLE. HE IS ENTITLED TO
RESENTENCING

INTRODUCTION

Mr. Ware acknowledges that his sentences fall within the controlling guidelines range.
He further acknowledges that MCL 769.34(10) bars resentencing absent a showing that the
trial court erred in scoring the guidelines variables or otherwise relied upon inaccurate
information. See People v Schrauben 314 Mich App 181, 196 (2016). And, courts are only
pequiped to review sentences that depart from the sentencing guidelines. See People v

Anderson 322 Mich App 622 (2018).

This does not mean the Court is not permitted to review such sentences. Neither

~ Schraztben nor Anderson address whether MCL 769.34(10) survives the state’s court ruling in

 

People v Lockridge 498 Mich 358 (2015). The constitutionality of MCL 769.34(10) has not yet
been addressed by in the state courts but the Michigan Supreme Court has ordered oral
argument on this precise issue. See People v Ames 501 Mich 1026 (2018).
ISSUE PRESERVATION

While the state appellate courts have not articulated a preservation requirement for

challenging the proportionality of a sentence falling within the guidelines range, Mr. Ware

moved for resentencing in the trial court but the trial court denied resentencing in an order from —

the bench. (MH 7).
STANDARD OF REVIEW

- The standard of review to be applied by appellate courts reviewing a sentence for
reasonableness on appeal is abuse of discretion. See People v Steanhouse 500 Mich 453,

471 (2017). Agiven sentence can be said to constitute an abuse of discretion if that sentence

22
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.47 Page 47 of 87

violates the principle of proportionality which requires sentences imposed by the trial court to
be proportionate to the seriousness of the circumstances surrounding the offense and the
: offender. See People v Milbourn 435 Mich 630 (1990).

FACTUAL AND LEGAL SYNOPSIS

A. Historically, Milbourn review has always included a mechanism for allowing defendants to rebut
the presumption that a sentence within the controlling guidelines range is proportionate. MCL
769.34(10) violates the rule of Lockridge by precluding defendants from challenging disproportionate
~ sentences that happen to fall within a guidelines range calculated through the use of facts found by a

judge, not a jury.

Before the state’s decision in Lockridge, the legislative sentencing guidelines were
binding upon trial judges. See Lockridge supra 498 Mich at 387 (citing MCL 769.34(2)).
Lockridge held unconstitutional the portion of the guidelines that made them mandatory and
replaced it within an advisory scheme. Id at 364, 387-389, 391-392. After Lockridge,
sentencing courts still must determine the applicable guidelines range and take it into account
when imposing sentence. Id. at 365. But courts need not articulate substantial and compelling
reasons for departing above or below that range, rather, the sentence only has to be
~ reasonable. Id at 392.

Even after Lockridge, a sentencing court must justify its sentence in order to facilitate
appellate review. Id. Appellate courts then review for reasonableness. Id at 392. Although
Lockridge limited its discussion of this reasonableness standard to departures from the
| guidelines range, there was no qualifier to the Michigan’s Supreme Court subsequent statement
that resentencing will be required when a sentence is determined to be unreasonable. Id.

The Lockridge Court did not clarify a framework for considering the reasonableness of a
_ departure. This Court subsequently adopted the principle of proportionality test that once

applied to departures from the judicial sentencing guidelines. See Steanhouse supra 500 Mich

at 336.

23
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.48 Page 48 of 87

The Michigan Supreme Court should conclude as an initial matter that the first sentence
of MCL 769.34(10) is no longer valid. That statutory subsection begins with: If a minimum
. sentence is within the appropriate sentence guidelines range, the court of appeals shall

affirm that sentence and shall not remand for resentencing absent an error in the scoring
of the sentencing guidelines or inaccurate information relied upon in determining the
sentence. Because Lockridge declared the legislative sentencing guidelines to be advisory
rather than mandatory, there can be no mandatory presumption of reasonableness, especially
in light of a return to Milbourn and the Michigan Supreme Court's prior acknowledgment that
some sentences within the guidelines may be unreasonable. See Milbourn supra 435 Mich at

661. There must be a mechanism for rebutting the presumption, similar to the one that existed

_. in the Milbourn era, and to the one that continues to function in federal court. See People v

Sharp, 192 Mich App 501, 505-06 (1992); see also Rita v United States 551 US 338, 347; 127
SC 2456 (2007).
To cute the constitutional defect found in the mandatory sentencing guidelines, the
Lockridge Court severed MCL 769.34(2) to the extent that it is mandatory and struck down the
| requirement of a ‘substantial and compelling reason’ to depart from the guidelines range in MCL
769.34(3). Lockpidge supra 498 Mich at 391. It further recognized that other portions of MCL
769.34 might need to be severed in the future: To the extent that any part of MCL 769.34 or
_ another statute refers to use of the sentencing guidelines as mandatory or refers to departures
from the guidelines, that part or statute is also severed or struck down as necessary. Id at 364-
365 and n-1. Indeed, the Court of Appeals already relied upon this holding to strike down that

part of MCL 769.34(4) that made intermediate sanctions mandatory whenever the top end of

- . the range equaled 18 months or less. See Schrauben supra 314 Mich App at 195.

24
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.49 Page 49 of 87

Likewise, the Michigan Court of Appeals has not addressed whether MCL 769.34(10)

contained mandatory language of the same type that was fatal to the subsection on

_ intermediate sanctions. The court has assumed without analysis that sentences within the

controlling guidelines range must be affirmed unless there was an error in scoring or the trial

court relied on inaccurate information. See Schrauben supra 314 Mich App at 196 citing MCL

769.34(10); and Anderson supra 322 Mich App at 636 n 34. Consequently, a mandatory, non-

_ rebuttable presumption of proportionality, fashioned by the Legislature to fit a scheme in which

adherence to the guidelines was mandatory, continues even though the state courts has held
that the guidelines, to pass constitutional muster, must now be treated as advisory.

This is far different than the approach used in the federal sentencing scheme that
inspired the Lockridge remedy. In Rita, supra, the United States Supreme Court examined the
reasonableness of a federal sentence imposed after the federal guidelines were declared
advisory in United States v Booker 543 US 220, 261-263, 125 SC 738 (2005). The Rita Court
held that nonbinding appellate presumption that a guidelines sentence is reasonable does not
violate the Sixth Amendment principles underlying Booker. See Rita supra 551 US at 352-353
(emphasis added). After all, presumptively reasonable does not mean always reasonable, the
presumption, of course, must be genuinely rebuttable. See Rita supra 551 US at 366 (Stevens,
J. concurring) (emphasis in original).

A non-rebuttable presumption, on the other hand, raises Sixth Amendment problems.

- Even after Lockridge, sentencing courts must continue to score the guidelines using facts found

by the judge by a preponderance of the evidence. See Lockridge supra 498 Mich at 365. By
imposing a mandatory presumption, MCL 769.34(10), ensures that some sentences will be

upheld as reasonable only because of the existence of judge found facts. See Rita supra 551

25
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelID.50 Page 50 of 87

‘US at 373 (Scalia, J., concurring in part and concurring in the judgment). The State of Michigan

Court has never determined whether MCL 769.34(10) is incompatible with Lockridge.

—~=B. Mr. Ware's sentence is unreasonable under Steanhouse and Milbourn.

Under Milbourn, an appellate court's first inquiry should be whether the case involves
circumstances that are not adequately embodied within the variables used to score the

guidelines. See People v Steanhouse 313 Mich App 1 (2015) (quoting Milbourn 435 Mich at

659-660).

Here, as noted by the Michigan Court of Appeals, the trial court denied resentencing
because it was an outrageous case, there was a child present in the home who was likely

frightened and because of Mr. Ware's criminal record. See People v Ware 2018 Mich App

- Lexis 2721 at pp 2-3. However, Mr. Ware was assessed a total of 80 Offense Variable points,

and 135 Prior Record Variable points, which adequately accounted for all of the trial court's
concerns. The facts of the offense were adequately accounted for in the guidelines, most
notably as it relates to the 20-points score under OV 1, the 15-points score under OV 2, the 10-

points score under OV 4, the 10-point score under OV 9, and the 15-points score under OV 10.

. Similarly, Mr. Ware's prior record was adequately accounted for in the scoring of PRV 1, PRV

2, PRV 5, and PRV 7.
In addition, the trial court failed to consider several mitigating factors, including Mr.
Ware's diagnoses of bipolar disorder and schizophrenia (controllable through medications),

several serious physical health ailments, and his older age, all of which were noted in the

presentence investigation report.

Based on the Steanhouse and Milboum factors, the sentences imposed against Mr.

Ware were unreasonable.

26
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.51 Page 51 of 87

C. Mr. Ware's minimum sentences are constitutionally disproportionate to his circumstances and to
the circumstances of his crimes.

Both the federal and state constitutions forbid the imposition of a disproportionate
sentence. US Const Am VIII; Mich Const of 1963, Art §16; see also People v Bullock 440
Mich 15, 37 (1992). Sentences must be proportional to the seriousness of the circumstances
surrounding the offense and the offender. See People v Babcock 469 Mich 247, 262 (2003);
Milbourn supra 435 Mich at 636. In the instant petition, Mr. Ware's sentences are not
_ proportionate.

As a general rule, a sentence that fell within the range recommended by the judicial
guidelines was presumed to be neither excessive nor disparate. See Sham supra 192 Mich
_ App at 505 citing Milbourn supra 435 Mich at 660-661. But Milbourn itself recognized that
conceivably, even a sentence within the sentencing guidelines could be an abuse of discretion
in unusual circumstances. See Milboum supra 435 Mich at 661. As such, Defendants could
therefore overcome the presumption of proportionality by presenting evidence of uncommon or
fate circumstances. See Sharp supra 192 Mich App at 505 citing Milbourn 435 Mich at 661.
Proportionality review also examines the severity of the offense and the seriousness of the
offender's criminal record. See Milbourn supra 435 Mich at 636.

In the instant petition the trial court determined that Mr. Ware's sentencing guidelines
range was 117 months to 320 months, based on a total of 135 PRV points and 80 OV points.
A 312-month minimum sentence (26 years) is disproportionate to Mr. Ware, given the mitigating
factors that were unaccounted for, which include his serious mental illness and physical
ailments, as well as the fact that because Mr. Ware is older, it is likely he will die in prison as a

result of the 26-year minimum sentences.

27
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.52 Page 52 of 87

Lower minimum sentences would still ensure years of punishment, a strong deterrent for
the community, and Mr. Ware, but a greater chance for access to services in the community to

address his health issues. This Court should remand this matter back to the State Courts fora

proportionality review or grant any other relief this Court determines is necessary under the

circumstances presented in this petition.

RELEF SOUGHT

For the reasons stated herein, this court should grant this petition, or in the alternative,

order an evidentiary hearing to preserve these question for appeal, or grant such other relief as

~ the court deems just and fair under the circumstances of this case.

DECLARATION OF SERVICE SUBMITTED BY: ;
Canned itr ilLgnre

~The petitioner certify under 28

- USC 1746 that a copy of this CORNELIUS WARE #196489
document was served to all
parties by U.S. Mail. DATED: eckmihco oe , 2019
28
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.53 Page 53 of 87

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

CORNELIUS WARE
Petitioner U.S. DISTRICT #
vs U.S.D.J.
JOHN DAVIDS, Warden U.S.M.J.
Respondent
/
LIST OF APPENDIXES
A. People v Ware 2019 Mich Lexis 1567 September 10, 2019
B. People v Ware 2018 Mich App Lexis 2721 June 21, 2018
C. People v Ware 2016 Mich Lexis 1992 September 27, 2016
D. People v Ware 2016 Mich App Lexis 609 March 22, 2016
E. Affidavit of Jessica L. Zimbelman June 22, 2015
F. Defendant's Witness List August 01, 2014
G. Personal Protection Order September 10, 2013
DECLARATION OF SERVICE SUBMITTED BY:

Cametun Ulane—

The petitioner certify under MCR
2.107(D) thata copy of _ this CORNELIUS WARE #196489

 

document was_ served to all
parties by U.S. Mail. DATED: _ December 2 , 2019

COVER PAGE
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.54 Page 54 of 87

PEOPLE V WARE 2019 MICH LEXIS 1567 SEPTEMBER 10, 2019
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.55 Page 55 of 87

@People v. Ware, 2019 Mich. LEXIS 1567

Copy Citation
Supreme Court of Michigan
September 10, 2019, Decided

SC: 158257-8

Reporter
2019 Mich. LEXIS 1567 * | 932 N.W.2d 609 | 2019 WL 4302154

PEOPLE OF THE STATE OF MICHIGAN, Plaintiff-Appellee, v CORNELIUS WARE, Defendant-
Appellant.

Prior History:
[*1] COA: 337903; 337904. Wayne CC: 14-000562-FH; 14-000563-FH.
People v. Ware, 2018 Mich. App. LEXIS 2721 (Mich. Ct. App., June 21, 2018)

Judges: Bridget M. McCormack, Chief Justice. David F. Viviano, Chief Justice Pro Tem. Stephen J.
Markman, Brian K. Zahra, Richard H. Bernstein, Elizabeth T. Clement, Megan K. Cavanagh, Justices.

Opinion

Order

On order of the Court, the application for leave to appeal the June 21, 2018 judgment of the Court of
Appeals is considered, and it is DENIED, because we are not persuaded that the question presented
should be reviewed by this Court.
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.56 Page 56 of 87

PEOPLE V WARE 2018 MICH APP LEXIS 2721 JUNE 21, 2018
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.57 Page 57 of 87

People v. Ware, 2018 Mich. App. LEXIS 2721

Copy Citation
Court of Appeals of Michigan
June 21, 2018, Decided
No. 337903, No. 337904

Reporter
2018 Mich. App. LEXIS 2721 * | 2018 WL 3074419

PEOPLE OF THE STATE OF MICHIGAN, Plaintiff-Appellee, v CORNELIUS WARE, Defendant-
Appellant.

Notice:
THIS IS AN UNPUBLISHED OPINION. IN ACCORDANCE WITH MICHIGAN COURT OF APPEALS
RULES, UNPUBLISHED OPINIONS ARE NOT PRECEDENTIALLY BINDING UNDER THE RULES

OF STARE DECISIS.

Subsequent History: Leave to appeal denied by People v. Ware, 2019 Mich. LEXIS 1567 (Mich.,
Sept. 10, 2019)

Prior History:
[*4] Wayne Circuit Court. LC No. 14-000562-01-FH.

Wayne Circuit Court. LC No. 14-000563-01-FH.

People v. Ware, 2016 Mich. App. LEXIS 609 (Mich. Ct. App., Mar. 22,2016)

Core Terms

guidelines, sentence, trial court, resentencing, fact-finding, advisory, score

Judges: Before: SAWYER, P.J., and CAVANAGH and FORT HOOD, JJ.

Opinion

PER CURIAM.
r

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.58 Page 58 of 87

Defendant appeals as of right the trial court's order, entered after a Crosby1% remand hearing,
denying his request for resentencing and thereby reaffirming defendant's original sentences of 26 to
50 years' imprisonment for each of his convictions of two counts of sending or delivering an
explosive substance with the intent to injure a person or destroy property, MCL 750.204(2)(b), two
counts of second-degree arson, MCL 750.73(1), two counts of assault with intent to do great bodily
harm less than murder, MCL 750.84(1)(a), aggravated stalking, MCL 750.411i(2)(a), and felon in
possession of a firearm, MCL 750.224f.2% We affirm.

Defendant's convictions arise from two separate firebombing incidents at his ex-girlfriend's family's

home in Highland Park in September 2013. The trial court scored the sentencing guidelines for

defendant's conviction of sending or delivering an explosive substance with the intent to injure a
person or destroy property, which is a class B offense. MCL 777.16k. The court's scoring decisions
resulted in a guidelines range of 117 to 320 months for a fourth-offense habitual offender

under [*2] the applicable sentencing grid. MCL 777.63; MCL 777.21(3)(c). In a prior appeal, this
Court affirmed defendant's convictions, "but remand[ed] to the trial court to determine the need for
resentencing as required by People v Lockridge, 498 Mich 358, 870 NW2d 502 (2015)." People v
Ware, 2016 Mich. App. LEXIS 609, unpublished per curiam opinion of the Court of Appeals, issued
March 22, 2016 (Docket Nos. 323710; 323711).

On remand, defendant filed a motion for resentencing, and the trial court held a hearing. In addition

to expressing their views about resentencing, the parties discussed the parameters of a Crosby
remand, including that the sentencing guidelines were now only advisory. The trial court declined to
resentence defendant, stating, in relevant part:

This was an outrageous case. It was a break-up of a relationship that might in and of itself be sad,
but, however, it escalated to the-notion of harassing and menacing phone calls that were made,
threatening to blow up the house.

And on the date of this particular incident, one of the things that | remember in particular about this
case is that there was a small child that was in the house, who certainly was fairly frightened by all of
this, as any adult would be in this kind of circumstance.

And I'm also mindful of the fact that if | recall [*3] correctly, Mr. Ware had 12 prior convictions. Some
point the community needs to be protected from those who over and over and over again commit
crimes, particularly the kind of crime here, which as | said was an outrageous threat to not only those
in the house, but also any time there is an intentional fire set, it can spread and cause danger to the
firefighters who have to come and put out the fire.

There is untold safety concern for the community, not only the direct victims as those are nearby can
potentially be put in harm's way.

if Mr. Ware was before me, given the rescoring of the guidelines, it would be exactly the same
sentence.

So consistent with the Court of Appeals and the Supreme Court's directive, my ruling is that there is
no necessity for resentencing because there would not be a change in my sentence.

We review a trial court's denial of a motion for resentencing for an abuse of discretion. People v

Puckett. 178 Mich App 224, 227: 443 NW2d 470 (1989). Defendant argues on appeal! that although
his 26-year minimum sentence is within the guidelines range as scored by the trial court, the higher
range was improperly based on judicial fact-finding, because the facts used to score OVs 4 and 14

 

 

 
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelID.59 Page 59 of 87

were found by the court and not by a jury. [*4] We disagree. Defendant's premise that the trial court
was prohibited from considering a guidelines range that was based on judge-found facts is flawed.

In Lockridge, 498 Mich at 364, our Supreme Court held that Michigan's sentencing guidelines are
constitutionally deficient, in violation of the Sixth Amendment, to the extent that they "require judicial
fact-finding beyond facts admitted by the defendant or found by the jury to score offense variables
(OVs) that mandatorily increase the floor of the guidelines minimum sentence range . . . To
remedy this deficiency, the Court held that the guidelines are advisory only. /d. at 365. Under
Lockridge, however, trial courts are still required to "continue to consult the applicable guidelines
range and take it into account when imposing a sentence," and are permitted to score the OVs using
judicially found facts. /d. at 392 n 28. As this Court explained in People v Biddies, 316 Mich App 148,
158; 896 NW2d 461 (2016),

[t]he constitutional evil addressed by the Lockridge Court was not judicial fact-finding in and of itself;
it was judicial fact-finding in conjunction with required application of those found facts for purposes of
increasing a mandatory minimum sentence range. Lockridge remedied this constitutional violation by
making the guidelines advisory, not by [*5] eliminating judicial fact-finding.

More recently, in People v Steanhouse, 500 Mich 453, 460; 902 NW2d 327 (2017), our Supreme
Court reaffirmed its holding in Lockridge that the sentencing guidelines are advisory only. The Court
articulated that, "[w]hat made the guidelines unconstitutional, in other words, was the combination of
the two mandates of judicial fact-finding and adherence to the guidelines." /d. at 467. This
combination was no longer extant at defendant's Crosby remand hearing. Although defendant's
guidelines range was still based in part on judicial fact-finding, the trial court recognized that, under
Lockridge, the guidelines range was only advisory. Therefore, the trial court did not err when it
evaluated defendant's sentence using a guidelines range that was based on judicially found facts,
given that the court was aware that the guidelines were only advisory.

Affirmed.

/s/ David H. Sawyer
/s/ Mark J. Cavanagh
/s/ Karen M. Fort Hood
Footnotes

e iF

United States v Crosby, 397 F3d 103 (CA 2, 2005).

« 2F
We reject plaintiff's challenge to this Court's jurisdiction. MCR _7.203(A) provides that this
Court has jurisdiction of an appeal as of right from a "final order" of the circuit court. MCR
7.202(6)(b)(iv) defines a "final order" as including, in a criminal case, "a sentence imposed,
or order entered, by the trial court following a remand from an appellate court in a prior
appeal as of right." (Emphasis added.) In defendant's prior appeal by right, this Court
remanded the case to the trial court for further proceedings under People v Lockridge, 498
Mich 358: 870 NW2d 502 (2015), and the trial court resolved that remand order by entering

+

3
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.60 Page 60 of 87

an order denying resentencing. Therefore, the trial court's order denying resentencing
qualifies as a final order appealable as of right under MCR 7.202(6)(b)(iv). Although plaintiff
argues that the issue raised by defendant is not reviewable because it is beyond the scope
of the remand order, that question only implicates the scope of this Court's review, it does
not affect this Court's jurisdiction over the order appealed.
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.61 Page 61 of 87

PEOPLE V WARE 2016 MICH LEXIS 1992 SEPTEMBER 27, 2016
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.62 Page 62 of 87

People v. Ware, 2016 Mich. LEXIS 1992

Copy Citation
Supreme Court of Michigan
September 27, 2016, Decided

SC: 153735-6

Reporter
2016 Mich. LEXIS 1992 * | 500 Mich. 868 | 885 N.W.2d 269

PEOPLE OF THE STATE OF MICHIGAN, Plaintiff-Appellee, v CORNELIUS WARE, Defendant-
Appellant.

Prior History:
[*1] COA: 323710; 323711. Wayne CC: 14-000562-FH; 14-000563-FH.
People v. Ware, 2016 Mich. App. LEXIS 609 (Mich. Ct. App.. Mar. 22, 2016)

Judges: Robert P. Young, Jr., Chief Justice. Stephen J. Markman, Brian K. Zahra, Bridget M. McCormack,
David F. Viviano, Richard H. Bernstein, Joan L. Larsen, Justices.

Opinion

Order

On order of the Court, the application for leave to appeal the March 22, 2016 judgment of the Court
of Appeals is considered, and it is DENIED, because we are not persuaded that the questions

presented should be reviewed by this Court.
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.63 Page 63 of 87

PEOPLE V WARE 2016 MICH APP LEXIS 609 MARCH 22, 2016
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.64 Page 64 of 87

People v. Ware, 2016 Mich. App. LEXIS 609
Copy Citation

Court of Appeals of Michigan

March 22, 2016, Decided

Nos. 323710; 323711

Reporter
2016 Mich. App. LEXIS 609 *

PEOPLE OF THE STATE OF MICHIGAN, Plaintiff-Appellee, v CORNELIUS WARE, Defendant-Appellant.

Notice:

THIS IS AN UNPUBLISHED OPINION. IN ACCORDANCE WITH MICHIGAN COURT OF APPEALS RULES,
UNPUBLISHED OPINIONS ARE NOT PRECEDENTIALLY BINDING UNDER THE RULES OF STARE DECISIS.

Subsequent History: Leave to appeal denied by People v. Ware, 500 Mich. 868, 885 N.W.2d 269, 2016

Mich. LEXIS 1992 (Sept. 27, 2016)
Decision reached on appeal by People v. Ware, 2018 Mich. App. LEXIS 2721 (Mich. Ct. App., June 21,

2018)

Prior History:

[*1] Wayne Circuit Court. LC Nos. 14-000562-FH; 14-000563-FH.

Core Terms

sentence, score, firebomb, stalking, trial court, felony, aggravated, harassed, van, trial counsel,
convictions, witnesses, variable, imprisonment, street, impounded, offender, predatory conduct,
inventory search, probable cause, circumstances, individual's, resentencing, ineffective, admissible,
guidelines, vulnerable, credible, provides, invalid

Judges: Before: GLEICHER, P.J., and JANSEN and SHAPIRO, JJ.
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.65 Page 65 of 87

Opinion
Per Curiam.

A jury convicted defendant of sending or delivering an explosive substance with the intent to injure a
person or destroy property, MCL 750.204(2)(b), second-degree arson, MCL 750.73(1), two counts of
assault with intent to do great bodily harm less than murder, MCL 750.84(1)(a), aggravated stalking,
MCL 750.411i(2)(a), and felon in possession of a firearm, MCL 750.224f, for firebombing his ex-
girlfriend's family's residence on two separate occasions in September 2013. The court sentenced
defendant as a fourth habitual offender, MCL 769.12, to 26 to 50 years’ imprisonment for each
conviction. Defendant raises several challenges to trial counsel's performance and to his sentences. We
affirm defendant's convictions, but remand to the trial court to determine the need for resentencing as
required by People v Lockridge, 498 Mich 358; 870 NW2d 502 (2015).

|. BACKGROUND

After a lengthy relationship marred by domestic violence, Iris Johnson broke up with defendant in the
summer of 2013. Displeased with this turn of events, defendant engaged in a harassing course of
conduct, frequently telephoning Johnson and threatening to kill her family and blow up their residence.
Johnson, who lived with her mother, siblings, and several [*2] nieces and nephews, feared for
everyone's safety. In July 2013, someone fired shots at her home, and in August, someone
unsuccessfully attempted to firebomb the house on more than one occasion. Johnson did not report
these incidents to the police.

On September 7, 2013, however, Johnson caught defendant in the act. As she sat ona porch across the
street, Johnson observed two men approach her house. One was dressed all in black and threw a
firebomb at the home. The second man dropped his firebomb on the lawn. As the men ran away,
Johnson recognized defendant as the man in black. Johnson summoned the fire department and her
friend burned his leg trying to assist the family. Following this incident, Johnson secured a personal
protection order (PPO) against defendant but was unable to serve him with it until after his September

27 arrest.

On September 27, 2013, Johnson, her sister, and several nephews were sleeping in an upstairs bedroom.
Someone threw a brick through a second-floor window centered above the home's staircase to the main
floor. A firebomb followed the brick and caught the curtains on fire. Someone threw a second firebomb
at the home's back door. The women and children were [*3] forced to skirt fire and smoke to descend
the stairwell, their only means of escape. Johnson did not observe defendant at the home that day, but
based on the prior incident and his many threats, Johnson identified defendant as the likely perpetrator.
She described defendant and his vehicle, a white van, to the responding officers. Johnson's sister did

2
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.66 Page 66 of 87

observe defendant standing in the yard, however. The officers found two additional unused "Molotov
cocktails” in the backyard.

Based on information provided by Johnson, Detroit police officers travelled to a home on Waverly Street
in Detroit. Defendant was standing outside, talking on a cell phone. Upon seeing the police, defendant
tried to go into the house, but the occupants denied him entry. Defendant told the officers that he had
been at the Waverly Street address all day, leaving only briefly on foot to purchase gasoline. However,
defendant could not produce the container that he had allegedly filled. And defendant smelled strongly
of gas. The police impounded defendant's van, which was parked in the street outside the house. Inside,
they found a shotgun and two shotgun shells.

Il. ASSISTANCE OF COUNSEL

A

Defendant contends that his [*4] trial counsel should have investigated and presented witnesses to

_ support his alibi defense. At trial, defendant claimed that he was with Eddie McCampbell at
McCampbell's home on September 7 and with Jeffrey, Crystal and Sharon Hall, Crystal's mother, Marlon
Carter and David Donnell Hughes at the Waverly Street address during the September 27 incident. He
asserts that his trial counsel never spoke to these individuals.

Although defendant filed a motion to remand to the trial court for a hearing pursuant to People v
Ginther, 390 Mich 436, 443; 212 NW2d 922 (1973), this Court denied that motion. People v Ware,
unpublished order of the Court of Appeals, entered July 23, 2015 (Docket Nos. 323710, 323711). As
such, our review is limited to mistakes apparent on the existing record. People v Payne, 285 Mich App
181, 188; 774 NW2d 714 (2009).

"T]he right to counsel is the right to the effective assistance of counse!l.'" United States v Cronic, 466
U.S. 648, 654; 104 S Ct 2039; 80 L Ed 2d 657 (1984), quoting McMann v Richardson, 397 U.S. 759, 771 n
14; 90S Ct 1441; 25 L Ed 2d 763 (1970). An ineffective assistance claim includes two components: "First,
the defendant must show that counsel's performance was deficient. ... Second, the defendant must
show that the deficient performance prejudiced the defense." Strickland v Washington, 466 U.S. 668,
687; 104 S Ct 2052; 80 L Ed 2d 674 (1984). To establish the deficiency component, a defendant must
show that counsel's performance fell below "an objective standard of reasonableness” under
"orevailing [*5] professional norms.” People v Solmonson, 261 Mich App 657, 663; 683 NW2d 761
(2004). With respect to the prejudice aspect, the defendant must demonstrate a reasonable probability
that but for counsel's errors, the result of the proceedings would have been different. 261 Mich App at
663-664. The defendant also must overcome the strong presumptions that "counsel's conduct [fell]
within the wide range of reasonable professional assistance” and that counsel's actions were sound trial
strategy. Strickland, 466 U.S. at 689. [People v Galloway, 307 Mich App 151, 157-158; 858 NW2d 520
(2014), rev'd in part on other grounds 498 Mich 902; 870 NW2d 893 (2015).]

3
1

 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.67 Page 67 of 87

Defense counsel possesses "wide discretion in matters of trial strategy." People v Odom, 276 Mich App
407, 415; 740 NW2d 557 (2007). And decisions regarding what witnesses to present are generally
considered strategic, supporting relief only when the defendant is denied a substantial defense based
ona witness's absence. Payne, 285 Mich App at 190. A defense is substantial "if it might have made a
difference in the outcome of the trial." People v Chapo, 283 Mich App 360, 371; 770 NW2d 68 (2009)
(quotation marks and citation omitted).

"Strategic choices made after thorough investigation of law and facts relevant to plausible options are

virtually unchallengeable; and strategic choices made after less than complete investigation are

reasonable precisely to the extent that reasonable professional judgments support the limitations on
investigation. In other words, counsel has a duty to [*6] make reasonable investigations or to make a
reasonable decision that makes particular investigations unnecessary." [Wiggins v Smith, 539 U.S. 510,
521-522; 123 $ Ct 2527; 156 L Ed 2d 471 (2003), quoting Strickland, 466 U.S. at 690-691.)

See also People v Trakhtenberg, 493 Mich 38, 52; 826 NW2d 136 (2012); People v Grant, 470 Mich 477,
485; 684 NW2d 686 (2004). The failure to conduct an adequate investigation comprises ineffective
assistance if it undermines confidence in the outcome of the trial. People v Russell, 297 Mich App 707,
716; 825 NW2d 623 (2012).

The existing record does not support defendant's claim that defense counsel failed to conduct an
adequate investigation. Defendant's August 1, 2014 witness list included "David Huges" as well as Jeffrey

and Crystal Hall. Defendant's appellate attorney presented an affidavit to this Court, indicating that she
spoke to David Donnell Hughes by telephone on June 10, 2015. Hughes corroborated that he was with

defendant at the time of the September 27 firebombing and would have testified at defendant's trial,

but that trial counse! never contacted him. Hughes promised to sign an affidavit prepared by appellate
counsel, but thereafter failed to return counsel's calls and never signed an affidavit. Appellate counsel
contacted trial counsel to discuss the matter and trial counsel indicated that she never spoke to Hughes
because the number provided was "not in service." Interestingly, appellate counsel made no

mention [*7] of trying to contact any of the other potential alibi witnesses identified by defendant.

It appears that trial counsel did attempt to investigate, just as appellate counsel tried to do, but was
blocked by uncooperative witnesses. Unable to speak to the potential alibi witnesses, trial counsel likely
chose not to file a notice of alibi defense as required by MCL 768.20(1).1% Given the circumstances, we
cannot find trial counsel ineffective in this regard. In the end, defendant was able to present his claim of
alibi to the jury through his own testimony. And in light of the eyewitness testimony placing defendant
at the scene of the firebombings, defendant's odor when interviewed by police on September 27, and
his inability to substantiate that he had filled a benign container with gasoline, we cannot conclude that
defendant likely sustained prejudice as a result of the absence of his proposed alibi witnesses.
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.68 Page 68 of 87

Defendant contends that counsel should have sought to suppress the evidence discovered in his van at
the time of his arrest. The van was legally parked, defendant insists, and the police had no valid reason
to seize and search it, rendering the gun discovered during the search inadmissible.

US Const, Am IV and Const 1963, art 1, § 11 guarantee the right of persons to be secure against
unreasonable searches and seizures. As a general rule, officers must obtain a warrant based on probable
cause to seize and search property. People v Davis, 442 Mich 1, 10; 497 NW2d 910 (1993). If a search
conducted in violation of this rule uncovers evidence, that evidence usually must be suppressed. In re
Forfeiture of $176,598, 443 Mich 261, 265; 505 NW2d 201 (1993). There are exceptions to the warrant
requirement, however, [*9] and evidence collected during a permitted warrantless search is admissible.
Davis, 442 Mich at 10.

One exception to the warrant requirement is for an "inventory search." In South Dakota v Opperman,
428 U.S. 364, 370-371; 96 S$ Ct 3092; 49 L Ed 2d 1000 (1976), the United States Supreme Court held that
law enforcement officers do not violate the Fourth Amendment when they follow standard procedures
to inventory the contents of a lawfully impounded automobile, as long as the impoundment and
inventory search were not a pretext and as long as the scope of the search was reasonable. The goal is
to preclude inventory searches that are "a ruse for general rummaging in order to discover incriminating
evidence," not to impede the legitimate conduct of inventory searches. People v Poole, 199 Mich App
261, 266; 501 NW2d 265 (1993).

Highland Park Police Officer Michael Ochs testified that Johnson told him that defendant lived on
Waverly but she did not know the house number. She described defendant's vehicle to assist in locating
him. Ochs and his partner travelled to Waverly and discovered the white van parked in the street in
front of a house. When defendant was placed under arrest, he "couldn't . . . give the [the officers] an
answer on where he was staying so [they] decided to tow [the] van for safekeeping for [defendant].”
Ochs clarified that the officers did not want [*10] to leave the van in the street and defendant offered
no family member who could take custody of the vehicle so the officers had the van towed to the
impound lot "so nothing [would] happen to it." Ochs testified that it was department policy to conduct
an inventory of all towed vehicles to protect the vehicle owners' property rights and to protect the
police from false claims of theft or property damage.

Here, as in Opperman, 428 U.S. at 375, defendant could make no "other arrangements for the
safekeeping of his belongings" while he was in police custody. There is no record indication that the
vehicle was parked illegally, but it is possible that the officers were concerned the vehicle might be
stolen or vandalized, or that the vehicle would have to be moved on an upcoming garbage day.
However, regardless of whether the officers could validly conduct an inventory search, they also had
probable cause to conduct a search without a warrant. It is well established that if police officers have
probable cause, they are permitted to conduct a warrantless search of a vehicle, "even after it has been
impounded and [taken] in police custody." See Michigan v Thomas, 458 U.S. 259, 260-261; 102 S Ct
3079; 73 L Ed 2d 750 (1982); People v Romano, 181 Mich App 204, 217; 448 NW2d 795 (1989).
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.69 Page 69 of 87

The officers in this case had probable cause to search defendant's van (*11] for evidence of the
firebombings. "Probable cause exists when the facts and circumstances warrant a person of reasonable
prudence to believe that the evidence of a crime or contraband sought is in a stated place.” People v
Harmelin, 176 Mich App 524, 534; 440 NW2d 75 (1989), aff'd sub nom Harmelin v Michigan, 501 U.S.
957; 111 S Ct 2680; 115 L Ed 2d 836 (1991). The question is "whether the facts and circumstances known
to the officers would warrant a person of reasonable prudence to believe that evidence of acrime or
contraband sought is in a stated place." People v Carter, 194 Mich App 58, 61; 486 NW2d 93 (1992). "A
search of an automobile when probable cause exists ‘is not unreasonable if based on facts that would
justify the issuance of a warrant, even though a warrant has not actually been obtained." People v
Levine, 461 Mich 172, 179; 600 NW2d 622 (1999), quoting United States v Ross, 456 U.S. 798, 809; 102 S
Ct 2157; 72 L Ed 2d 572 (1982). Eyewitnesses placed defendant at the scene of the firebombings. It was
reasonable for the officers to believe that defendant drove to the scene of the crime in his vehicle.
Accordingly, the officers were justified in searching defendant's vehicle for evidence of his involvement
in these crimes, either at the scene of his arrest or following the vehicle's impoundment. Any motion to
suppress the evidence would have been futile and counsel cannot be deemed ineffective for failing to
raise it. People v Mack, 265 Mich App 122, 130; 695 NW2d 342 (2005).

Cc

Defendant also challenges counsel's failure to object to the [*12] admission of the PPO secured by
Johnson against defendant. He claims that this evidence was improperly used to bolster Johnson's
credibility. This evidence was admissible, however, to establish the elements of the aggravated stalking

charge.

"Stalking" is defined by statute as "a willful course of conduct involving repeated or continuing

harassment of another individual that would cause a reasonable person to feel terrorized, frightened,

intimidated, threatened, harassed, or molested and that actually causes the victim to feel terrorized,
frightened, intimidated, threatened, harassed, or molested." MCL 750.411i(1)(e). The making of a
"credible threat" enhances a charge to aggravated stalking and is defined as "a threat to kill another
individual or a threat to inflict physical injury upon another individual that is made in any manner or in
any context that causes the individual hearing or receiving the threat to reasonably fear for his or her
safety or the safety of another individual." MCL 750.411i(1)(b).

The fact that Johnson secured a PPO was evidence that defendant's threats against Johnson were
"credible" and caused Johnson to fear for the safety of her and her family. The PPO itself proved that
Johnson actually secured (*13] the legal document. The evidence was therefore relevant and
admissible. See MRE 401 (defining "relevant evidence" as "evidence having any tendency to make the
existence” of a material fact "more probable or less probable than it would be without the evidence”);
MRE 402 ("All relevant evidence is [generally] admissible."). Defendant does not contend that the PPO
was rendered inadmissible under any exception to the evidentiary rule in MRE 403. Admission of the
PPO was also consistent with MCL 600.2106, which states:
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.70 Page 70 of 87

A copy of any order, judgment or decree, of any court of record in this state, duly authenticated by the
certificate of the judge, clerk or register of such court, under the seal thereof, shall be admissible in
evidence in any court in this state, and shall be prima facie evidence... of all facts recited therein, and
of the regularity of all proceedings prior to, and including the making of such order, judgment or decree.

Because the PPO was properly admitted into evidence, counsel had no ground to object and defendant
cannot support his ineffective assistance claim. Mack, 265 Mich App at 130.

IN. JUDICIAL FACT FINDING

Defendant contends that the trial court improperly based his sentences on facts found by the judge
rather than [*14] the jury in violation of Alleyne v United States, 570 U.S. ;133S Ct 2151; 186 L Ed 2d
314 (2013). He specifically challenges the circuit court's scoring of Offense Variables (OVs) 4, 10, and 14.
Defendant failed to preserve his challenge by objecting on this ground in the trial court. Accordingly our
review is limited to plain error. See People v Lockridge, 498 Mich 358, 392-393; 870 NW2d 502 (2015).

Recently, our Supreme Court relied on Alleyne in holding that Michigan's sentencing scheme, which

- permits judicial fact-finding in scoring the offense and prior record variables, violates the Sixth
Amendment. Lockridge, 498 Mich at 388-389. The Michigan Supreme Court remedied that defect by
rendering Michigan's sentencing guidelines advisory, just as the United States Supreme Court had done
with regard to the federal sentencing guidelines in United States v Booker, 543 U.S. 220, 233; 125 S Ct
738; 160 L Ed 2d 621 (2005). Lockridge, 498 Mich at 365.

Although Michigan's sentencing guidelines are "constitutionally deficient," our Supreme Court decreed
in Lockridge that trial courts must still score the offense and prior record variables and assess the
"highest number of points possible" for each one. Lockridge, 498 Mich at 392 n 28. A sentencing court is
obligated to "consult the applicable guidelines range and take it into account when imposing a
sentence." 498 Mich at 392. [People v Masroor, 313 Mich. App. 358, 371; 880 N.W.2d 812 (2015),]

In People v Stokes, 312 Mich. App. 181, 197, 877 N.W.2d 752 (2015), this Court distilled the procedure
set (*15] forth in Lockridge for trial courts to reconsider sentences when faced with an unpreserved

challenge:

Noting that "virtually all" of these cases involve unpreserved challenges, our Supreme Court described a
procedure, the goal of which is to determine whether a Lockridge error resulted in prejudice to any
given defendant. Such an inquiry is necessary because unpreserved constitutional errors are subject to
plain-error review, which requires a defendant to demonstrate not only that an error occurred, but that
"the error affected the outcome of the lower court proceedings." Our Supreme Court held that if a
defendant is able to “establish a threshold showing of the potential for plain error," the case must "be
remanded to the trial court to determine whether that court would have imposed a materially different
sentence but for the constitutional error. If the trial court determines that the answer to that question is
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.71 Page 71 of 87

yes, the court shall order resentencing." The precise procedure to be followed, modeled on that
adopted in United States v Crosby, [397 F3d 103 (CA 2, 2005),] is as follows:

[O]n a Crosby remand, a trial court should first allow a defendant an opportunity to inform the court
that he or she will not seek resentencing. If notification [*16] is not received in a timely manner, the
court (1) should obtain the views of counsel in some form, (2) may but is not required to hold a hearing
on the matter, and (3) need not have the defendant present when it decides whether to resentence the
defendant, but (4) must have the defendant present, as required by [MCR 6.425], if it decides to
resentence the defendant. Further, in determining whether the court would have imposed a materially
different sentence but for the unconstitutional constraint, the court should consider only the
circumstances existing at the time of the original sentence. [Citations omitted.]

in calculating defendant's total OV score of 80, the court relied on factors that were not elements of the
charged offenses and were therefore not decided by the jury.

In relation to OV 4, psychological injury to the victim, a 10-point score is appropriate if the victim suffers
"[s]erious psychological injury requiring professional treatment," regardless of whether such treatment
is sought. MCL 777.34(1)(a), (2). The Department of Corrections recommended no points be scored for
this variable. The prosecution, however, requested a 10-point score because Johnson's four-year-old
nephew, who was asleep in the home during [*17] the September 27 firebombing, had been fearful at
bedtime since the incident. The child's grandmother testified regarding his emotional condition at
defendant's sentencing hearing. The court properly assessed points for OV 4 based on this evidence. See
People v Williams, 298 Mich App 121, 124; 825 NW2d 671 (2012); People v Davenport (After Remand),
286 Mich App 191, 200; 779 NW2d 257 (2009). However, this was a judge-found fact.

The DOC also recommended no score for OV 10, but the trial court assigned 15 points on the
prosecution's request. OV 10, "exploitation of a vulnerable victim," should be scored 15 points when the
defendant engaged in "predatory conduct.” MCL 777.40(1)(a). "Predatory conduct' means preoffense
conduct directed at a victim . . . for the primary purpose of victimization." MCL 777.40(3){a). "To
victimize is to make a victim of someone, and a victim is a person who suffers from a destructive or
injurious action." People v Ackah-Essien, 311 Mich App 13, 37; 874 NW2d 172 (2015) (2015).
"(P]redatory conduct" therefore references "behavior that precedes the offense, directed at a person
for the primary purpose of causing that person to suffer from an injurious action or to be deceived."
People v Cannon, 481 Mich 152, 161; 749 NW2d 257 (2008). The primary concern in assessing points
under this variable is "the exploitation of vulnerable victims.” 481 Mich at 157. Therefore, "points should
be assessed ... when it is readily apparent that a victim was ‘vulnerable,’ i.e., was [*18] susceptible to
injury, physical restraint, persuasion, or temptation," and that the vulnerable victim was exploited. 481

Mich at 158-159.

In arguing in favor of this score, the prosecution stated, "This case is one of domestic violence that
initially started over a relationship, and the testimony is or was that there was behavior on behalf of the
defendant attempting to control her and that in terms. of her leaving him, and this is what accelerated or
initiated all of this." Indeed, defendant's harassing phone calls and threats primed the pump, making
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.72 Page 72 of 87

Johnson fearful. On September 27, defendant waited until the family was asleep, throwing a firebomb
into the home in a location that would impede the escape of Johnson, her sister, and several young
children. See Ackah-Essien, 311 Mich App at 37 ("The timing and location of an offense—waiting untila
victim is alone and isolated—is evidence of predatory conduct.") Accordingly, we discern no error in the
_ scoring of this variable.

It is a closer question whether OV 10 was actually scored on judge-found facts. In considering this issue,
"It]he touchstone for determining whether a fact must be found by a jury beyond a reasonable doubt is
whether the fact constitutes an 'element' or ‘ingredient’ of [*19] the charged offense." Alleyne, 133 S Ct
at 2158.

[T]he essential Sixth Amendment inquiry is whether a fact is an element of the crime. When a finding of
fact alters the legally prescribed punishment so as to aggravate it, the fact necessarily forms a
constituent part of a new offense and must be submitted to the jury. It is no answer to say that the
defendant could have received the same sentence with or without that fact. [133 S Ct at 2162.)

Here, the offense of aggravated stalking is equivalent to "oredatory conduct" and "victimization." MCL
750.411i provides, in relevant part:

(1) As used in this section:

(a) "Course of conduct" means a pattern of conduct composed of a series of 2 or more separate
~ noncontinuous acts evidencing a continuity of purpose.

(b) "Credible threat" means a threat to kill another individual or a threat to inflict physical injury upon
another individual that is made in any manner or in any context that causes the individual hearing or
receiving the threat to reasonably fear for his or her safety or the safety of another individual.

(c) "Emotional distress" means significant mental suffering or distress that may, but does not
necessarily, require medical or other professional treatment or counseling.

(d) "Harassment" means conduct directed [*20] toward a victim that includes, but is not limited to,
repeated or continuing unconsented contact that would cause a reasonable individual to suffer
emotional distress and that actually causes the victim to suffer emotional distress. Harassment does not
include constitutionally protected activity or conduct that serves a legitimate purpose.

(e) "Stalking" means a willful course of conduct involving repeated or continuing harassment of another
individual that would cause a reasonable person to feel terrorized, frightened, intimidated, threatened,
harassed, or molested and that actually causes the victim to feel terrorized, frightened, intimidated,
threatened, harassed, or molested.

(f) "Unconsented contact" means any contact with another individual that is initiated or continued
without that individual's consent or in disregard of that individual's expressed desire that the contact be
avoided or discontinued. Unconsented contact includes, but is not limited to, any of the following:
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.73 Page 73 of 87

* * *

(iii) Appearing at that individual's workplace or residence.

(iv) Entering onto or remaining on property owned, leased, or occupied by that individual.
(v) Contacting that individual by telephone.

(vi) Sending [*21] mail or electronic communications to that individual.

(vii) Placing an object on, or delivering an object to, property owned, leased, or occupied by that
individual.

(g) "Victim" means an individual who is the target of a willful course of conduct involving repeated or
continuing harassment.

(2) An individual who engages in stalking is guilty of aggravated stalking if the violation involves any of
the following circumstances:

(a) At least 1 of the actions constituting the offense is in violation of a restraining order and the
individual has received actual notice of that restraining order or at least 1 of the actions is in violation of
an injunction or preliminary injunction.

* * *

(c) The course of conduct includes the making of 1 or more credible threats against the victim, a
member of the victim's family, or another individual living in the same household as the victim... .

The act of aggravated stalking amounted to predatory conduct directed at a victim for the primary
purpose of victimization, preceded the firebombing of the victim's residence, and was used to make
Johnson vulnerable for the attacks. Accordingly, the trial court did not score this factor based on judge-
found facts [*22] and no Sixth Amendment violation occurred.

Finally, although the circuit court correctly scored OV 14, that score was based on judicially determined
facts. MCL 777.44 provides for a 10-point score for this variable when the defendant was the leader ina
multiple offender situation. Johnson observed defendant with a second individual during the September
7 incident and the court found that multiple individuals were involved in the September 27 incident as
firebombs were thrown in quick succession at both the front and back of the house. The evidence
supported that defendant was the leader in both incidents as he was Johnson's ex-boyfriend and had
made threats to blow up the house before the crimes. However, that multiple offenders were involved
was not an element of any of the charged offenses.

Less 20 points for those variables based on judicially-found facts, defendant's total OV score is reduced
to 60 and his OV Level reduced from VI to V. The reliance on judge-found facts therefore increased

defendant's minimum sentencing guidelines range. This is the very type of case governed by Lockridge

and remand for consideration of the necessity of resentencing consistent with Crosby is required.

10

 
a

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.74 Page 74 of 87

IV. SENTENCES ABOVE [*23]} STATUTORY MAXIMUMS

Finally, defendant asserts that his sentences for aggravated stalking and felon in possession of a firearm
are invalid because, even with consideration of his status as a habitual fourth offender, they exceed the
statutory maximums. Defendant failed to preserve this challenge by raising a timely objection below or

_ filing a motion to correct an invalid sentence under MCR 6.429(B). People v McGuffey, 251 Mich App

155, 165-166; 649 NW2d 801 (2002). Our review is therefore limited to plain error affecting defendant's
substantial rights. Carines, 460 Mich at 763-764.

"A sentence is invalid when it is beyond statutory limits. . . ." People v Miles, 454 Mich 90, 96; 559 NW2d
299 (1997). "Although the authority of the court over a defendant typically ends when a valid sentence
is pronounced, the court may correct an invalid sentence after sentencing." Id. In accordance with MCR
6.429(A), "The court may correct an invalid sentence, but the court may not modify a valid sentence
after it has been imposed except as provided by law."

Aggravated stalking is governed by MCL 750.411i. Subsection (3)(a) of the statute provides for a
maximum sentence of "imprisonment for not more than 5 years or a fine of not more than $10,000.00,
or both." The statutory maximum sentence for felon in possession of a firearm is set by MCL 750.224f(5)
at "imprisonment for not more than 5 years [*24] ora fine of not more than $5,000.00, or both."
Defendant was, however, sentenced as a fourth habitual offender. MCL 769.12 provides for sentencing

enhancement for such offenders:

(1) If a person has been convicted of any combination of 3 or more felonies or attempts to commit
felonies... and that person commits a subsequent felony within this state, the person shall be punished
upon conviction of the subsequent felony and sentencing under section 13 of this chapter as follows:

(a) If the subsequent felony is a serious crime or a conspiracy to commit a serious crime, and 1 or more
of the prior felony convictions are listed prior felonies, the court shall sentence the person to

imprisonment for not less than 25 years. Not more than 1 conviction arising out of the same transaction ~

shall be considered a prior felony conviction for the purposes of this subsection only.

(b) If the subsequent felony is punishable upon a first conviction by imprisonment for a maximum term
of 5 years or more or for life, the court, except as otherwise provided in this section or section 1 of
chapter XI, may sentence the person to imprisonment for life or for a lesser term.

The trial court sentenced defendant to 26 to [*25] 50 years’ imprisonment for his aggravated stalking
and felon-in-possession convictions. Defendant had four additional felony convictions connected with
the underlying offenses. In addition, defendant's presentence investigation report listed 12 prior felony
and four misdemeanor convictions. As such, defendant's sentences for aggravated stalking and felon in

possession comported with the governing statutes.

11
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.75 Page 75 of 87

We affirm defendant's convictions, but remand this matter to the trial court to determine the necessity
for resentencing in accordance with Lockridge. We do not retain jurisdiction.

/s/ Elizabeth L. Gleicher
/s/ Kathleen Jansen

/s/ Douglas B. Shapiro
Footnotes

1¥

The statute provides:

Ifa defendant in a felony case proposes to offer in his defense testimony to establish an alibi at the time
of the alleged offense, the defendant shall at the time of arraignment on the information or within 15
days after that arraignment but not less than 10 days before the [*8] trial of the case, or at such other
time as the court directs, file and serve upon the prosecuting attorney a notice in writing of his intention
to claim that defense. The notice shall contain, as particularly as is known to the defendant or the
defendant's attorney, the names of witnesses to be called in behalf of the defendant to establish that
defense. The defendant's notice shall include specific information as to the place at which the accused
claims to have been at the time of the alleged offense.

12

 
s

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.76 Page 76 of 87

AFFIDAVIT OF JESSICA L. ZIMBELMAN JUNE 22, 2015
|
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.77 Page 77 of 87

 

STATE OF MICHIGAN

IN THE WAYNE COUNTY CIRCUIT COURT

PEOPLE OF THE STATE OF MICHIGAN
Plaintiff- Appellee - COA Nos. 323710, 323711
Circuit Court Nos. 14-0562-01, 14-0563-01
-Vvs-

CORNELIUS WARE
Defendant-Appellant.

AFFIDAVIT OF JESSICA L. ZIMBELMAN

STATE OF MICHIGAN )
) ss.
COUNTY OF INGHAM >}

Jessica L. Zimbelman, being first duly sworn, deposes and says:

1. On June 10, 2015, I spoke with David Donnell Hughes on the telephone. We talked in
detail about his knowledge of the events of September 27, 2013 and he reported the
following information to me: x

a. On September 27, 2013, Mr. Hughes, a friend of Mr. Ware’s, was with Mr. Ware
at the home of Jeff Hall at 50 Waverly Road, Highland Park, Michigan. Mr.
Hughes lived across Waverly Road from the Halls.

b. Mr. Hughes was with Mr. Ware all day and evening, except for some amount of
time between the hours of 3:00 p.m. and 5:00 p.m., when Mr. Hughes left to go to
the store to buy cigarettes.

c. Mr. Hughes remembers September 27, 2013 specifically because he was at the
same house, with Mr. Ware, when the police arrived and arrested Mr. Ware.

d. Prior to trial, Mr. Hughes never spoke with Mr. Ware’s trial counsel.

e. Mr. Hughes was never called to testify at Mr. Ware’s trial, but he would have
testified regarding the events of September 27, 2013 if he had been called to

testify.

2. Mr. Hughes indicated to me that he was willing to sign an affidavit consistent with the
above information. However, subsequent calls to Mr. Hughes to arrange a time to sign
the affidavit have not been returned.

3. If this Court remands for a Ginther hearing, we can subpoena him to testify.

 
 

Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.78 Page 78 of 87

4. Appellate counsel engaged in a series of emails with trial counsel, and trial counsel
responded regarding her decision not to call Mr. Hughes to testify with the following: “I -
have reviewed my notes and I do not believe that I ever spoke with Mr. Hughes. My note -

specifically states “# not in service.”

5. Appellate counsel had no difficulties obtaining a working telephone number for Mr.
Hughes.

ao
Le

a
we
ZL
SSiC!

is a1 pieibelman

Subscribed and sworn to ie me

  
 

 

 
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.79 Page 79 of 87

DEFENDANT’S WITNESS LIST AUGUST 01, 2014

 
‘Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.80 Page 80 of 87

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE
CRIMINAL DIVISION

PEOPLE OF THE STATE OF MICHIGAN,
Plaintiff,

Case No: 14-000563-01
Vv Hon. Timothy Kenny

CORNELIUS WARE,
Defendant.

BRANDI N. TAYLOR (P65040)
Attorney for Defendant

28475 Greenfield Rd., Ste. 102
Southfield, MI 48076

(248) 238-8361

DEFENDANT’S WITNESS LIST
NOW COMES Defendant, Comelius Ware, by and through his attorney, BRANDI N.

TAYLOR, and submits the following list of witnesses, who may or may not be called at the time
of trial:

Krista Ware.

David Huges.

Jeffery Hall.

Crystal Hall.

Reggie Blockett.

Any and all witnesses listed by the people, whether called or not.

Any and all witnesses identified in the discovery of this action, including but not
limited to all those mentioned in answers to motions and other court records.

8. Defendant hereby reserves the right to add to and/or delete any witnesses from this

SNA YM FY N

witness list, depending on the course of discovery.

9, Any rebuttal witnesses, experts, records or documents.

Respectfully Submitted,

Date: August 1, 2014

 
 

‘ Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.81 Page 81 of 87

PERSONAL PROTECTION ORDER SEPTEMBER 10, 2013
 

a

 
 
 
 
 
 
   

fase 4:19-cv-13602-SDD-APP ECF No. 1 filed 12/06/19 PagelD.82 Page 82 of 87

 

Ware, Cornelius

 

 

" “STATE OF MICHIGAN @® PERSONAL PROTECTION ORDE Hon. Docket Judge PPO 13-110851-FP
A WAYNECOUNTY| === (DOME ICRELATIONSHIF) MLDS os/tar20t3
Coun address
On 2 WOODWARD AVE, GAYMC BLOG., COURT ROOM 1601, Detroit Ml yeces

ORY aadozsu (343) 224-0120

 

 

Rgproaa came, 5 aie twephone nO., and OLN

—ACarnelus Wier (313) bzF-e ve!
| cs ols. ia bir . -)
“ich Mae ee,

Taig corr

 

 

 

 

 

 

 

Lf 10 ft _ | Binohearing. D~sterheaiing
ie uestedrespandent hibited fort ent ont the premises, and either the parties are married, petitioner
"has property Interest In the premises, of respondent dées nat have a property iniarest in the premises.
3 2. Pettionerrequestedan ex parte order, which should be entered without notice because irreparable injury, loss, ordamage
= Willresultfromthe delay required io givenotice or notice itself will precipitate adverse action before thie order can b¢ issued.
*#2]3. Respondent poses'a credible threat to the physical safety. of the petitoner and/or.a chiid of the petitioner.
184, Respondent []“*sihe spouse orformer spouse ofthe Pe loner, had a childin commen with the petitioner, or istésiding ~
or had resided In the same household as the petitioner, has or hada dating “ee with the petitioner.

_{/SORDERED, 7
Coco eli LUS Wee ft, is prohibited from: pie

~e a. entering onto property where petitioner lives. -
(]b. entering onto property at
< gj. assaulting, attacking, beating, molesting, or wounding “Price J
*] d. removing minor children from petitioner who has fegal custody, excapt as allowed by cust Z
provided removal of the children does not viclate other conditions of this order.. An existing cs custed
. Anexisting parenfing-time order Is dated __§
Klle stalking as defined under MCL 750. 44 1hvand MCL 750.411i that Includes but is not limited to: ~<
following petitioner or ; appearing at petitioner's workplace of pide
igending mail or other communications to petitioner. contacting petitioner by telephone. |
_ Slapproaching or confronting petitioner In a public place or on private property.
(il entering onto or remaining on:property owned, leased, or occupied by petitioner.
i) ptacing an object on or delivering an object to property owned, leased, or occupied by petitioner.
IE. interfering with petitioner's efforts to remove his/her children/personal property fram premises solely ownedieased by
respondent.
g. threatening to kill or physically injure Ti ix bh Asay. .
3 f. interfering with petitioner at his/her place of employment or education or engaging i in conduct that impairs hisfher
employment or educational relationship or environment, -
. [Ji having acosss to information in records conceming a minor child of petitioner and respondentthatwill revealpetitioner's
- address, telephone number, or employment address or that will raveal the child's address or telephone number.
« $2jj. purchasing or possessing a firearm.
~ (Jk other:
= 6, AS a result of this order, federal andlor state law may prohion you from possessing or purchasing ammunition or a firearm.
* 7. Violation af this onder subjects respondent to immediate atrest and to tha civil and criminal contempt powers of the court.
. _ lFfaund guilty, respondent shail be imprisoned for not more than 93 Gays and may be fined not more than $500.00.
_& This order is effective when signed, enforceable immediately, arid remains in effect until _
= ‘This orderis enforceable anywhere In this state by any law enforcement agency when signed by a judge, ‘and upon servioe,
may also be enforced by another state, an Indian tribe, or @ territory of the United States. If respondent violates this order
= in a Jurisdiction other than this state, reepondent is subject fo enforcament and penaities of the state, Indian tribe, or United
" States territory under whose Jurisdiction the violation occurred. .
Cg, The court clark shall file this order with MICHIGAN, STATE: ‘POLICE .
10. Respondent may file'a motion to modify or terminate this order. Forex parte orders, the motion must be filed within 14 days
after being served with or receiving actual notice of the order, Forms and instructions are available from the clerk of court.
jt. A motion to extend the order must be filed 3 days before the expiratigp date in tem 8 or anew patition must be filed.
Bar no.

5 3 fw : Af
oa a "e soma Pe menewo R Doman Reon inte Wie cue Oe ee

  
  
 
 
 

 

 

 

 

mages ube

oo aoe

we AR on

 

 

 
 

OSU

 
 

whowill enteritintothe LEIN.

 
rs Sd

. om PE

 

 

 

 

 

 

 

 

 

 

 

a Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.83 Page 83 of 87
;
@ od meemmnce i yea aadsooes . ‘TRIE
pores , SOAD oes -Cove sie

STATE OF MICHIGAN 7

a Or EA PROOF OF RERDING = NOTICE GABE NO.

p __ GOUNTY : PERSONAL PROTECTION ORDER fi ‘p- YWOssd pp

a " ea A a
ee i165) Rosemont Ave Coal Deena S/
a droit 49228 (ka) bb? Gos

   

‘|

ng
;

erty at on it da erly noted Coren fis Ware
te eter ca peso poactin orders = OFA 10/20 3 3.

 

 

[PROOF OF SERVICE |

 

 

 

 

 

Ofcar signature

ia Cops or stad

ae a A he Lh a /: Ba eh
. i *. .

 

PROOF OF ORAL NOTICE

 

 

 

OT YEN Bk:

(he
bee
ih Ye
\. bce 264
wt

 

  

of

 

Circuit Court. 1 also ativisad the respondent of the following:
«the specific conduct enjoined.

ec < the penalties for violating tha order,

e ; Where the reepondent coud obtain & copy of the personal pr

Fall oL.

¥

Officer signaiiire

ae! Ochs 3d

ff

agenny

142° Woodward Aye

fo Iie De

 

 

itt meer MSA Z7A296012),

(Ot Bem aaa wren 319)

: ob 366 (er00) £ “JOF Z1Z0 ‘OWAICEIORAL NOTICE RE!?1029 MMO} F3y 410149q iSAGn ch 36 Tide “Oe “eS
4 Case 4:19-cv-13602-SDD-APP EX} ,

COURT DECISIONS

classifications is necessary to guard against invidious
discrimination,” it said. “Indeed,” the court warned,

by insisting that inmates be housed only with other inmates
of the same race, it is possible that prison officials will
breed further hostility among prisoners and reinforce racial
and ethnic divisions. By perpetuating the notion that race

matters most, racial segregation of inmates ‘“‘may exacer- —

bate the very patterns of [violence that it is] said to counter-
act.”

Although the court did not reach the merits of the
prisoner’s claim, it pointed out that virtually all other
states and the federal government are able to manage
their prison systems without reliance on racial segrega-
tion.

Logic of Turner. The Turner test exists because cer-
tain privileges and rights must necessarily be limited in
the prison context, the court observed. However, it con-
tinued, the right to be free of racial discrimination is not
one of those rights. On the contrary, the court said,
compliance with the Fourteenth Amendment's prohibi-
tion of racial discrimination helps to maintain and en-
hance the legitimacy of the entire criminal justice sys-
tem. “When government officials are permitted to use
race as a proxy for gang membership and violence with-
out demonstrating a compelling government interest
and proving that their means are narrowly tailored, so-
ciety as a whole suffers,” it said.

 

“When government officials are permitted to use
race as a proxy for gang membership and violence
without demonstrating a compelling government
interest and proving that their means are narrowly

tailored, society as a whole suffers.”

Justice SANDRA Day O’CoNNoR

 

Justice Ruth Bader Ginsburg, concurring and joined
by Justices David H. Souter and Stephen G. Breyer,
wrote separately to assert that strict scrutiny does not
necessarily apply to any and all racial classifications,
such as those aimed at eradicating entrenched discrimi-
nation.

Justice John Paul Stevens, dissenting, said the court
should have gone ahead and declared that the Califor-
nia policy violates prisoners’ right to equal protection.

Justice Clarence Thomas, dissenting and joined by

Justice Antonin Scalia, accused the majority of eviscer-
ating Turner and ignoring the court’s statement in a
prior case that the Turner standard applies to all cir-
cumstances in which the needs of prison administration
implicate constitutional rights. He further asserted that
California’s policy could pass muster under the stan-
dard set forth in Lee.

Bert H. Deixler, Los Angeles, argued the case for the
prisoner. Frances T. Grunder, of the Office of the Cali-
fornia Attorney General, argued the case for the state.
Paul D. Clement, acting solicitor general, argued the
case for the United States as amicus curiae.

CRIMINAL LAW REPORTER — ISSN 0011-1341

 

 

iled. 12/06/19 PagelD.84 Page 84 of 87

0.1 f
HIBITS - 4

(Vol. 76, No. 21) 409

 

Full text at hitp://pub.bna.com/lw/03636.pdf and 76
CrL 448.

Habeas Corpus

Crawford Rule for Admission of Hearsay Is
Applicable Retroactively on Habeas Review

U.S. Supreme Court’s landmark ruling on requirements
of Confrontation Clause undermines state convictions
that were final when decision was handed down.

he Confrontation Clause mule established in Craw-

ford v. Washington, 541 U.S. 36, 74 CrL 401 (2004),

which makes it easier for defendants keep their ju-
ries from hearing certain hearsay statements, is to be
applied on federal habeas corpus review of state court
convictions that were final when the Supreme Court an-
nounced its decision, a divided majority of the U.S.
Court of Appeals for the Ninth Circuit held Feb 22. The
Ninth Circuit’s ruling conflicts with decisions from
other circuits and has particular importance with re-
spect to the validity of state convictions of child sex
abuse obtained after trials at which the complainants
were excused from testifying. (Bockting v. Bayer, 9th
Cir., No. 02-15866, 2/22/05)

Under Teague v. Lane, 489 U.S. 288 (1989), new rules
of criminal procedure generally are not applicable on
federal habeas corpus review of a state court conviction
that has been affirmed on direct appeal, unless the rule
qualifies as a ‘‘watershed”’ rule that alters the under-
standing of the “bedrock” procedural elements essen-
tial to the fairness and accuracy of the criminal pro-

- ceeding. Shifting majorities of the Ninth Circuit decided

that Crawford did announce a “new” rule but that the
rule falls within the Teague exception for watershed
rules.

The Crawford Rule. In Crawford, the Supreme Court
overturned two decades of precedent to hold that the
Sixth Amendment’s Confrontation Clause does not al-
low the admission at trial of a “testimonial” statement
made by a witness who does not appear at trial unless
the witness is unavailable to testify and the defendant
has had a prior opportunity to cross-examine the wit-
ness. The Crawford court said it made a mistake in
Ohio v. Roberts, 448 U.S. 56 (1980), and its progeny by
holding that an out-of-court statement exhibits the indi-
cia of reliability demanded by the Confrontation
Clause—even in the absence of an opportunity for
cross-examination—if the statement either falls within a
firmly rooted hearsay exception or bears particularized
guarantees of trustworthiness.

The habeas petitioner before the Ninth Circuit was
sentenced to life imprisonment for sexually abusing his
six-year-old daughter. The Nevada Supreme Court re-
lied on the Roberts line of cases to uphold the prosecu-
tor’s presentation at the defendant’s trial of evidence of
the daughter’s out-of-court statements to a police detec-
tive. At the petitioner’s preliminary hearing, the daugh-
ter had testified that she could not remember the inci-
dent, and she was not called as a witness at the petition-

er’s trial.

BNA 32-05

 
 

CaRwaltus ware ie aay se a
Quik CSR AAV BAGM-SDD-APP. ECF.No.-4. filed 42/06¢

  
      

Is 76 -w. Bluewater Huy
Lown, Michignn 48646

TO. The Cleak of 4
EasTERn Distei
Theodoke LEVI Um
V3[°W, LaFAyet ;
DETRo?t, Michrga

 
 

Case 4:19-cv-13602-SDD-APP ECF No. 1 filed 12/06/19 PagélD.86 Page 86 of 87

 

Se
?

 

 

 
Case 4:19-cv-13602-SDD-APP ECF No.1 filed 12/06/19 PagelD.87 Page 87 of 87

CIVIL COVER SHEET FOR PRISONER CASES

 

Case No. _19-13602

Judge: _George Caram Steeh Magistrate Judge: _ Anthony P. Patti

 

Name of 1* Listed Plaintiff/Petitioner:

Cornelius Ware

Name of 1° Listed Defendant/Respondent:
John Davids

 

Inmate Number: 196489

Additional Information:

 

Plaintiff/Petitioner’s Attorney and Address Information:

 

Correctional Facility:
lonia Maximum Correctional Facility

1576 W. Bluewater Highway
lonia, MI 48846
IONIA COUNTY

 

 

 

 

BASIS OF JURISDICTION
CE 2 U.S. Government Defendant
kx 3 Federal Question

NATURE OF SUIT
F530 Habeas Corpus
[ 540 Mandamus
[ 550 Civil Rights
[~ 555 Prison Conditions

ORIGIN
E 1 Original Proceeding
5 Transferred from Another District Court
(] Other:

FEE STATUS
[= IFP In Forma Pauperis
kk PD Paid

 

PURSUANT TO LOCAL RULE 83.11

1. Is this a case that has been previously dismissed?

 

 

l Yes ik No
> If yes, give the following information:
Court:
Case No:
Judge:

 

Other than stated above, are there any pending or previously discontinued or dismissed companion cases in this or any

other court, including state court? (Companion cases are matters in which it appears substantially similar evidence will
be offered or the same or related parties are present and the cases arise out of the same transaction or occurrence.)

 

 

~ Yes x No
> Ifyes, give the following information:
Court:
Case No:
Judge:

 

MIED (Rev. 07/06) Civil Cover Sheet for Prisoner Cases
